Exhibit 10.50

APRIL 24, 2009

MULTI-FINELINE ELECTRONIX (SUZHOU) CO., LTD.

AND

BEIJING SHIYUAN XIDA CONSTRUCTION AND TECHNOLOGY COMPANY,

A SOLE SUBSIDIARY OF CHINA ELECTRONICS ENGINEERING DESIGN

INSTITUTE

 

 

ENGINEERING, PROCUREMENT AND

CONSTRUCTION/TURN KEY PROJECT

AGREEMENT

 

 

FOR THE CONSTRUCTION OF A FACTORY

AT MULTI-FINELINE ELECTRONIX( SUZHOU), CHINA

 

   1



--------------------------------------------------------------------------------

CONTENTS

 

SECTION 1.    CONTRACT AGREEMENT SECTION 2.    CONDITIONS OF CONTRACT   
APPENDIX 2.1    PARENT COMPANY GUARANTEE    APPENDIX 2.2    PERFORMANCE BOND   
APPENDIX 2.3    MAINLY MATERIAL PRICE IN MARCH 2009    SCHEDULE 2.4    PROJECT
SCHEDULE    SCHEDULE 2.5    LIST OF PERMITS, LICENCES AND APPROVALS    APPENDIX
2.6    OTHERS    APPENDIX 2.7    PAYMENT MILESTONES SECTION 3.    THE EMPLOYER’S
REQUIREMENTS    DRAWINGS    SPECIFICATION SECTION 4    TENDER DOCUMENTATION   
APPENDIX 1    TENDER INVITATION    APPENDIX 2    TENDER SUBMISSION    APPENDIX 3
   TENDER SCHEDULE    APPENDIX 4    LIST OF UNIT RATE COSTINGS    APPENDIX 5   
EXPLANATIONS / BREAKDOWN OF COSTS    APPENDIX 6    DESCRIPTIONS    APPENDIX 7   
APPENDIX TO TENDER       SITE PLAN    APPENDIX 8    WORK SCHEDULE    APPENDIX 9
   TENDER ACCEPTANCE AND LETTER OF INTENT    APPENDIX 10    CONTRACTOR’S
CONFIRMATION OF LETTER OF INTENT

 

   2



--------------------------------------------------------------------------------

  APPENDIX 11    CONTRACTOR’S DESCRIPTION   APPENDIX 12    CONTRACTOR’S PROJECT
EXECUTION PLAN   APPENDIX 13    [RESERVED]   APPENDIX 14    BUSINESS CERTIFICATE
OF MULTI-FINELINE ELECTRONIX (SUZHOU)CO.,LTD AND BEIJING SHIYUAN XIDA AND
TECHNOLOGY COMPANY

 

   3



--------------------------------------------------------------------------------

SECTION 1 – CONTRACT AGREEMENT

 

   4



--------------------------------------------------------------------------------

The Contract Agreement is made for a new building which located in Hedong
Industrial Estate, North Sanfeng Road, Suzhou Chania, and is signed April 24 of
2009 in Suzhou between Multi-Fineline Electronix (Suzhou) Co., LTD, a
corporation organized and existing under the laws of the People’s Republic of
China (PRC) and having its registered office at Suning Industrial Estate Block
A&B, South Dongwu Road, Suzhou 215128, China (Employer) of the one part, and
Beijing Shiyuan Xida Construction and Technology Company, a sole subsidiary of
China Electronics Engineering Design Institute and existing under the laws of
the People’s Republic of China (PRC) and having its registered office at 27
Wanshou Road, Beijing 100840 (Contractor) of the second part, and China
Electronics Engineering Design Institute, a Corporation organized and existing
under the laws of the People’s Republic of China and having its registered
office at 27 Wanshou Road, Beijing 100840 (Guarantor) of the third part.

 

(A) Whereas the Employer desires that the Works should be designed, executed,
completed and tested by the Contractor, and has accepted a tender by the
Contractor for the design, execution, completion and testing of such Works and
the remedying of any defects therein, which also include integrating and
management of Employer’s assigned water treatment system and waste water/recycle
treatment system contractors (Water Treatment and Waste Contractors). Contractor
shall manage the Water Treatment and Waste Contractors and any management fees
and overhead for the Water Treatment and Waste Contractors shall be negotiated
and determined by the Water Treatment and Waste Contractors and the Contractor,
who shall enter into an agreement, which shall follow the Chinese Law.

 

(B) Whereas the Guarantor has agreed to guarantee the performance of the
obligations of the Contractor under the Contract.

The Employer, the Contractor and the Guarantor agree as follows:

 

1. In this Agreement words and expressions shall have the same meanings as are
respectively assigned to them in the Conditions of Contract hereinafter referred
to.

 

2. The following documents shall be deemed to form and be read and construed as
part of this Agreement:

 

  (a) This Contract Agreement (Section 1);

 

  (b) The Conditions of Contract (Section 2);

 

  (c) The Employer’s Requirements (Section 3); and

 

  (d) Tender Documentation (Section 4).

 

3. In consideration of the payments to be made by the Employer to the Contractor
as hereinafter mentioned, the Contractor hereby covenants with the Employer to
design, execute, complete and test the Works and remedy any defects therein, in
conformity in all aspects with the provisions of the Contract and the Guarantor
hereby covenants to deliver to the Employer a guarantee for the obligations of
the Contractor under the Contract in the form set out in Appendix 2.1 of the
Conditions of Contract.

 

4.

The Employer hereby covenants to pay the Contractor, in consideration of the
design, execution, completion and testing of the Works and the remedying of
defects therein, the sum of RMB163,900,000 (Renminbi 163.9 million only), based
on Tender A which shall

 

   5



--------------------------------------------------------------------------------

 

include all duties and taxes (including value added tax and business tax) and
any other taxes and such other sums as may become payable under the provisions
of the Contract at the times and in the manner prescribed by the Contract.

 

5. No amendments or additions to this Contract Agreement shall be binding on the
parties unless in writing and signed by duly authorised personnel on behalf of
the parties.

 

6. If there is any inconsistency between the English version and Chinese
version, the English version shall control.

 

7. In Witness whereof the parties hereto have caused this Contract Agreement to
be executed the day and year first before written in accordance with their
respective laws.

 

The Employer

    The Contractor Multi-Fineline Electronix (Suzhou) CO.,LTD     Beijing
Shiyuan Xida Construction and Technology Company Name  

Reza A. Meshgin

    Name  

Su Gangmin                /s/ Su Gangmin

Signature  

/s/ Reza A. Meshgin

    Signature  

Liu Zhiyuan                /s/ Liu Zhiyuan

Name  

[Seal]

    Name  

[Seal]

The Guarantor       China Electronics Engineering Design Institute [Seal]      
Name  

Hu Ping

      Signature  

/s/ Hu Ping

     

 

   6



--------------------------------------------------------------------------------

SECTION 2 – CONDITIONS OF CONTRACT

 

   7



--------------------------------------------------------------------------------

CONTENTS

 

1    THE CONTRACT 1.1    Definitions 1.2    Headings and Marginal Notes 1.3   
Interpretation 1.4    Law and Language 1.5    Contract Agreement 1.6    Priority
of Documents 1.7    Documents on Site 1.8    Communications 1.9    Provision of
Construction Documents 1.10    Contractor’s Use of Construction Documents 1.11
   Contractor’s Use of Employer’s Documents 1.12    Compliance with Statutes,
Regulations and Laws 1.13    Joint and Several Liability 1.14    Parent Company
Guarantee 1.15    Clauses, Appendices & Schedules 1.16    Severability 1.17   
Confidentiality 2    THE EMPLOYER 2.1    General Obligations 2.2    Access to
and Possession of the Site 2.3    Permits, Licences or Approvals 2.4   
Employer’s Entitlement to Terminate 2.5    Assignment and Novation by Employer
2.6    Employer’s claims 3    THE EMPLOYER’S REPRESENTATIVE 3.1    Employer’s
Representative’s Duties and Authority 3.2    Requirements for Employer’s
Representative 3.3    Employer’s Representative’s Authority to Delegate 3.4   
Employer’s Representative’s Instructions 3.5    Employer’s Representative to
Attempt Agreement 4    THE CONTRACTOR 4.1    General Obligations 4.2   
Performance Security 4.3    Contractor’s Representative 4.4    Co-ordination of
the Works 4.5    Subcontractors 4.6    Assignment of Subcontractor’s Obligations
4.7    Setting Out 4.8    Quality Assurance 4.9    Site Data 4.10    Matters
Affecting the Execution of the Works 4.11    Unforeseeable Sub-Surface
Conditions 4.12    Access Route 4.13    Rights of Way and Facilities 4.14   
Programme 4.15    Progress Reports 4.16    Contractor’s Equipment

 

   8



--------------------------------------------------------------------------------

4.17    Safety Precautions 4.18    Protection of the Environment 4.19   
Electricity, Water and Gas 4.20    Employer Supplies and the Parties
Responsibilities 4.21    Clearance of Site 4.22    Security of the Site 4.23   
Contractor’s Operations on Site 4.24    Fossils 4.25    Commissioning and Start
Up Spare Parts and Services 4.26    Customs Clearance 5    Design 5.1    General
Design Obligations 5.2    Contractor’s Documents 5.3    Contractor’s Undertaking
5.4    As-Built Drawings 5.5    Operation and Maintenance Manuals 5.6    Error
by Contractor 5.7    Patent Right 6    STAFF AND LABOUR 6.1    Engagement of
Staff and Labour 6.2    Rates of Wages and Conditions of Labour 6.3    Persons
in the Service of Others 6.4    Labour Laws 6.5    Working Hours 6.6   
Facilities for Staff and Labour 6.7    Health and Safety 6.8    Contractor’s
Superintendence 6.9    Contractor’s Personnel 6.10    Disorderly Conduct 7   
PLANT, MATERIALS AND WORKMANSHIP 7.1    Manner of Execution 7.2    Delivery to
and Storage at Site 7.3    Inspection 7.4    Testing 7.5    Rejection 7.6   
Ownership of Plant and Materials 8    COMMENCEMENT, DELAYS AND SUSPENSION 8.1   
Commencement of Works 8.2    Time for Completion 8.3    Extension of Time for
Completion 8.4    Delays Caused by Authorities 8.5    Rate of Progress 8.6   
Liquidated Damages for Delay 8.7    Suspension of Work 8.8    Consequences of
Suspension 8.9    Payment for Plant and Materials in Event of Suspension 8.10   
Prolonged Suspension 8.11    Resumption of Work

 

   9



--------------------------------------------------------------------------------

9    TESTS ON COMPLETION 9.1    Contractor’s Obligations 9.2    Delayed Tests
9.3    Retesting 9.4    Failure to Pass Tests on Completion 10    EMPLOYER’S
TAKING OVER 10.1    Taking-Over Certificate 10.2    Use by the Employer 10.3   
Interference with Tests on Completion 11    TESTS AFTER COMPLETION 11.1   
Employer’s Obligations 11.2    Delayed Tests 11.3    Retesting 11.4    Failure
to Pass Tests after Completion 12    DEFECTS LIABILITY 12.1    Completion of
Outstanding Work and Remedying Defects 12.2    Cost of Remedying Defects 12.3   
Extension of Contract Period 12.4    Failure to Remedy Defects 12.5    Removal
of Defective Work 12.6    Further Tests 12.7    Right of Access 12.8   
Contractor to Search 12.9    Performance Certificate 12.10    Unfulfilled
Obligations 13    CONTRACT PRICE AND PAYMENT 13.1    The Contract Price 13.2   
Advance Payments 13.3    Application for Interim Payment Certificates 13.4   
Issue of Interim Payment Certificates 13.5    Payment 13.6    Delayed Payment
13.7    Statement at Completion 13.8    Application for Final Payment
Certificate 13.9    Discharge 13.10    Issue of Final Payment Certificate 13.11
   Cessation of Employer’s Liability 14    VARIATIONS 14.1    Right to Vary 14.2
   Value Engineering 14.3    Variation Procedure 15    DEFAULT OF CONTRACTOR
15.1    Notice to Correct 15.2    Termination 15.3    Valuation at Date of
Termination 15.4    Payment after Termination 15.5    Improper and Illegal
Payments

 

   10



--------------------------------------------------------------------------------

16    DEFAULT OF EMPLOYER 16.1    Contractor’s Entitlement to Suspend Work 16.2
   Termination 16.3    Cessation of Work and Removal of Contractor’s Equipment
16.4    Payment on Termination 17    RISK AND RESPONSIBILITY 17.1    Indemnity
17.2    Contractor’s Care of the Works 17.3    Employer’s Risks 17.4   
Consequences of Employer’s Risks 17.5    Contractor’s Risks 17.6    Limitation
of Liability (Contractor’s) 18    INSURANCE 18.1    Insurance for Design 18.2   
Insurance for Works and Contractor’s Equipment 18.3    Insurance against Injury
to Persons and Damage to Property 18.4    Insurance for Workers 18.5    General
Requirements for Insurances 19    FORCE MAJEURE 19.1    Definition of Force
Majeure 19.2    Effect of Force Majeure Event 19.3    Contractor’s
Responsibility 19.4    Employer’s Responsibility 19.5    Payment to Contractor
19.6    Optional Termination, Payment and Release 19.7    Release from
Performance under the Law 20    CLAIMS, DISPUTES AND ARBITRATION 20.1   
Procedure for Claims 20.2    Payment of Claims 20.3    Mediation 20.4   
Arbitration APPENDICES 2.1    Parent Company Guarantee 2.2    Performance Bond
2.3    Main construction material/price list on March 2009 SCHEDULES 2.4   
Project Schedule 2.5    List of Permits, Licences and Approvals 2.6   
Additional Statement 2.7    Milestones 2.8    Down-payment Plan

 

   11



--------------------------------------------------------------------------------

1  

The  Contract

    Definitions   1.1   In the Contract (as defined below) the words and
expressions defined below shall have the meanings assigned to them, except where
the context requires otherwise:         1.1.1     Documents         1.1.1.1  
“Appendix to Tender” means the completed appendix comprised in the Tender.    
    1.1.1.2   “Contract” means the Contract Agreement, these Conditions of
Contract and the Employer’s Requirements and such further documents as may be
expressly incorporated in the Contract Agreement.         1.1.1.3   “Contract
Agreement” means the contract agreement referred to in Sub-Clause 1.5.    
    1.1.1.4   “Phase work instruction” means the instructions the Employer gives
to the Contractors before the Contractor starts the next “phase” of the Works
and order the materials for such phase. The Works under this Agreement are
divided into 10 “phases” including but not limited to: (1) design management,
(2) 1#Piling, Foundation and Outside Work, (3) 1# CSA Package, (4) CSA Package
2~9#, (5) Fit Out Package, (6) Mechanical Package, (7) Electrical, (8) 35KV
Substation, (9) Fire protection and (10) IT and BMS. These phases shall be
further defined by the Employer after the Contract is signed. Before Contractor
can start any phase, Contractor shall request an application letter from the
Employer, and the employer shall issue a Phase work instruction, which shall
either instruct Contractor to begin the next phase, delay the next phase, or
stop the Works (which determination shall be made by the Employer in its sole
discretion without any obligation or liability to the Contractor). Only upon a
Phase work instruction instructing the Contractor to begin the next phase may
the Contractor start such phase’s work and order materials for such phase.    
    1.1.1.5   “Project Purchase Order” means the Purchase Order issued by the
Employer to the Contractor which includes 10 items (each item related to one
phase of the Works), with each phase’s spec/amount/remark etc. No item on the
Project Purchase Order shall be released until the Phase work instruction for
that phase is issued by the Employer, specifically directing the Contractor to
move forward with the next phase.         1.1.1.6   “Employer’s Requirements”
means the description of the scope, standard, criteria (if any) and programme of
work, as included in the Contract and more specifically in Section 3 of the
Contract, and any alterations and modifications thereto in accordance with the
Contract.

 

   12



--------------------------------------------------------------------------------

        1.1.1.7   “Tender” means the Contractor’s signed offer for the Works and
all other documents which the Contractor submitted therewith including the
Contractor’s quoted material price list on March 2009 (see attached Annex 2.3).
        1.1.1.8   “EPC/turnkey projects” means Engineering, Procurement and
Construction which also include installation/testing/trail running/final
acceptance and integrating of Employer assigned Water Treatment and Waste
Contractors.         1.1.2     Persons         1.1.2.1   “Contractor” means the
person whose tender has been accepted by the Employer and whose name appears as
such in the Contract Agreement and the legal successors in title to such person,
but not (except with the consent of the Employer) any assignee of such person.
In this Contract, contractor is Beijing Shiyuan Xida Construction and Technology
Company.         1.1.2.2   “Contractor’s Representative” means the person (if
any) named as such in the Contract or other person appointed from time to time
by the Contractor under Sub-Clause 4.3.         1.1.2.3   “Employer” means
Multi-Fineline Electronix (Suzhou) Co., LTD and the legal successors in title to
such person.         1.1.2.4   “Employer’s Representative” means the person
appointed by the Employer to act as Employer’s Representative for the purposes
of the Contract and notified to the Contractor prior to the Effective Date, or
other person appointed from time to time by the Employer and notified as such to
the Contractor. In this contract, employer’s representative is indicating to
employer assigned project manager and Supervision Engineer.         1.1.2.5  
“Supervision Engineer” means someone who belongs to constructive consultant
company by employer assigned, on behalf of employer for supervision and
management of project under the government’s policy.         1.1.2.6  
“Guarantor” means the person or persons referred to in Sub-Clause 1.14 and whose
name or names appears or appear as such in the Contract Agreement and the legal
successors in title to such person, but not (except with the consent of the
Employer) any assignee of such person. In this Contract, China Electronics
Engineering Design Institute is the Guarantor.         1.1.2.7   “Key Personnel”
means the Contractor’s key personnel as listed in the Appendix to Tender.    
    1.1.2.8   “Provisions Suppliers” means such persons as shall be notified by
the Employer to the Contractor as the suppliers of the whole or part of the
Employer’s Supplies and the legal successors to such persons.

 

   13



--------------------------------------------------------------------------------

        1.1.2.9   “Subcontractor” means any person named in the Contract as a
subcontractor, manufacturer or supplier for a part of the Works or any person to
whom a part of the Works has been subcontracted in accordance with Sub-Clause
4.5, and the legal successors in title to such person, but not any assignee of
such person.    

    1.1.3     Dates, Times and Periods

        1.1.3.1   “Base Date” means the date forty (40) days prior to execution
of the Contract.         1.1.3.2   “Commencement Date” means the date on which
the Contractor receives the notice to commence issued by the Employer's
Representative under Sub-Clause 8.1.         1.1.3.3   “Contract Period” means
the period from the Commencement Date to the date three hundred and sixty-five
(365) days after the date on which the whole of the Works shall have been
completed as certified by the Employer's Representative under Clause 10 (or as
extended under Sub-Clause 12.3A). During the 12 month period following the issue
of the Completion Certificate the works shall be maintained by the Contractor at
his expense, and at the end of which, following satisfactory completion of any
required remedial works the balance of the Retention Money is released.    
    1.1.3.4   “day” means a calendar day and “year” means 365 days.    
    1.1.3.5   “Effective Date” means the date of the Contract Agreement.    
    1.1.3.6   “Latent Defect/Damage Contract Period” means, in respect of Latent
Defect/Damage, the period commencing on the expiry of the Contract Period and
expiring at the end of the following periods, based on the requirements of the
Chinese National Code, for example:-       (a)    Foundation and Superstructure
- 50 years       (b)    Roof and waterproofed areas - 5 years       (c)   
Lighting, water supply and drainage, equipment and renovation – 2 years      
(d)    Heating and Cooling Systems – 2 annual cycles for each system    
    1.1.3.7   “Time for Completion” means the time for completing the Works or a
Section (as the case may be) and passing the Tests on Completion, which shall be
eleven (11) months (or as extended under Sub-Clause 8.3), commencing from the
Commencement Date (2009, April 24).         1.1.4     Tests and Completion    
    1.1.4.1   “Performance Certificate” means the certificate issued by the
Employer’s Representative under Sub-Clause 12.9.

 

   14



--------------------------------------------------------------------------------

        1.1.4.2   “Taking-Over Certificate” means a certificate issued under
Clause 10.         1.1.4.3   “Tests on Completion” means the tests specified in
Schedule 2.4 for mechanical completion and pre-commissioning and any other such
tests as may be agreed by the Employer's Representative and the Contractor or
instructed as a Variation, which are to be carried out before the Works or any
Section are taken over by the Employer.         1.1.5     Money and Payments    
    1.1.5.1      “Contract Price” means the sum stated in the Contract Agreement
as payable to the Contractor for the execution, completion and testing of the
Works and the remedying of any defects in accordance with the provisions of the
Contract.         1.1.5.2      “Cost” means all expenditure properly incurred
(or to be incurred) by the Contractor, whether on or off the Site, including
overhead and similar charges, but does not include profit.         1.1.5.3     
“Final Payment Certificate” means the payment certificate issued by the
Employer's Representative under Sub-Clause 13.10.         1.1.5.4      “Final
Statement” means the agreed statement defined in Sub-Clause 13.8.    
    1.1.5.5      “Interim Payment Certificate” means any payment certificate
issued by the Employer’s Representative under Clause 13, other than the Final
Payment Certificate.         1.1.5.6      “Payment Milestones” means the
milestones specified in Schedule 2.4 against which the Contractor is entitled to
be paid for work completed in accordance with the percentages specified therein.
        1.1.6     Other Definitions         1.1.6.1      “Contractor’s
Equipment” means all machinery, apparatus and other things (other than Temporary
Works) required for the execution and completion of the Works and the remedying
of any defects, but does not include Plant, Materials, or other things intended
to form or forming part of the Permanent Works.         1.1.6.2      “Country”
means the country in which the Works are to be executed and to which Plant and
Materials are to be delivered.         1.1.6.3      “Employer’s Supplies” means
the equipment to be supplied by the Provisions Suppliers to the Contractor on
behalf and for the account of the Employer, which is to be incorporated into and

 

   15



--------------------------------------------------------------------------------

      comprising the Plant, details of which are contained in the Employer’s
Requirements.         1.1.6.4   “Latent Defect/Damage” means a defect in or
damage to the Works that was present during the Contract Period, but which would
not have been disclosed by reasonable examination during such period.    
    1.1.6.5   “Materials” means things of all kinds (other than Plant) to be
provided and incorporated in the Permanent Works by the Contractor, including
the supply only items (if any) which are to be supplied by the Contractor as
specified in the Contract.         1.1.6.6   “Permanent Works” means the
permanent works to be executed in accordance with the Construction Drawings.    
    1.1.6.7   “Plant” means machinery and apparatus intended to form or forming
part of the Permanent Works, including the supply-only items (if any) which are
to be supplied by the Contractor as specified in the Contract and, as the
context may require, the Employer’s Supplies taking into account the
responsibilities of the parties in relation to the Employer’s Supplies in
accordance with Sub-Clause 4.20.         1.1.6.8   “Section” means a part of the
Works specifically defined in the Employer’s Requirements as a Section (if any).
        1.1.6.9   “Site” means the places provided by the Employer where the
Works are to be executed and to which Plant and Materials are to be delivered,
and any other places as may be specifically designated in the Contract as
forming part of the Site.         1.1.6.10   “Temporary Works” means all
temporary works of every kind (other than Contractor's Equipment) required for
the execution and completion of the Works and the remedying of any defects.    
    1.1.6.11   “Variation” means any alteration and/or modification to the
Employer’s Requirements, which is instructed by the Employer’s Representative or
approved as a variation by the Employer's Representative, in accordance with
Clause 14.         1.1.6.12   “Works” means the Permanent Works and the
Temporary Works or either of them as appropriate.   Headings and Marginal Notes
      1.2     The headings and marginal notes are not part of these Conditions,
and shall not be taken into consideration in their interpretation.  
Interpretation       1.3     Words importing persons or parties shall include
firms and corporations and any organization having legal capacity. Words
importing the singular also include the plural and vice versa where the context
requires. Words importing one gender also include other genders.

 

   16



--------------------------------------------------------------------------------

  Law and Language       1.4     The Contract shall be governed and interpreted
in accordance with the laws of The People’s Republic of China. The law governing
the procedure and administration of any arbitration instituted pursuant to
sub-clause 20.4 shall be the laws of The People’s Republic of China.       The
languages for day to day communications shall be the Chinese and English
languages.   Contract Agreement       1.5     If requested by one party, the
other parties shall execute a Contract Agreement, in the form approved by the
Employer as may be necessary to record the Contract. The costs of stamp duties
and similar charges imposed by law shall be borne by the Employer.   Priority of
Documents       1.6     The documents forming the Contract are to be taken as
mutually explanatory of one another. If there is an ambiguity or discrepancy in
the documents, the Employers’ Representative shall issue any necessary
clarification or instruction to the Contractor, and the priority of the
documents shall be as follows:       (a)    The Project Purchase Order to the
extent signed by an executive officer of the Employer;       (b)    The Phase
work instruction, to the extent signed by either the Employer’s Representative
or an executive officer of the Employer;       (c)    The Contract Agreement;  
    (d)    The Conditions of Contract;       (e)    The Employer’s Requirements;
and       (f)    The Construction Documents, the Tender and any other documents
forming part of the Contract.   Documents on Site       1.7     The Contractor
shall keep on the Site one complete set of the documents forming the Contract,
the Construction Documents, Variations, other communications given or issued
under Sub-Clause 1.8 and the documents mentioned in Sub-Clause 5.4. The
Employer, the Employer's Representative and assistants (as referred to in
Sub-Clause 3.3) shall have the right to use such documents at all reasonable
times.   Communications       1.8    

Wherever provision is made for the giving or issue of any notice, instruction,
consent, approval, certificate or determination by any person, unless otherwise
specified such communication shall be in writing and shall not be unreasonably
withheld or delayed.

 

Wherever provision is made for a communication to be “written” or “in writing”,
this means any hand-written,

 

   17



--------------------------------------------------------------------------------

      type-written or printed communication, including agreed systems of
electronic transmission.       All certificates, notices or written orders to be
given to the Contractor and/or the Guarantor by the Employer or the Employer's
Representative, and all notices to be given to the Employer or to the Employer's
Representative by the Contractor and/or the Guarantor, shall either be delivered
by hand against written acknowledgement of receipt, or be sent by airmail or one
of the agreed systems of electronic transmission. The addresses for the receipt
of such communications shall be as follows:      

For Contractor

 

Attn : Mr. Su Gangmin

Project Director

 

Attn : Mr. Chen Lin Zhi , Mr. Li Yigong

Project Manager

Address:

 

For Guarantor

 

Attn: Mrs. Hupin

Chairman

Company’s name: China Electronics Engineering Design Institute

Company’s address: 27 Wanshou Road, Beijing, 100840

 

For Employer

 

Attn: Mr WC Chong

Employer’s Representative

Multi-Fineline Electronix (Suzhou) CO., LTD

Suning Industrial Estate Block A&B, South Dongwu Road,

Suzhou 215128, China

Email address: wcchong@mflex.com.cn

 

With a copy to:

 

General Counsel

Multi-Fineline Electronix, Inc

3140 E. Coronado Street

Anaheim, CA 92806 USA

Email address: cbesnard@mflex.com

  Provision of Construction Documents       1.9     The Construction Documents
shall be in the custody and care of the Contractor. The Contractor shall provide
to the Employer 6 sets of Construction Drawings for civil works and M&E
installation for MFC-1 Suzhou.   Contractor’s Use of       1.10   Copyright in
the Construction Documents and other

 

   18



--------------------------------------------------------------------------------

  Construction Documents     documents made by or on behalf of the Contractor
shall (as between the parties) become the property of the Employer. They shall
not, without the Employer’s consent, be used, copied or communicated to a third
party by the Contractor or the Contractor’s Representative for any purposes
other than the Contract.   Contractor’s Use of Employer’s Documents       1.11  
Copyright in the Employer's Requirements and other documents issued by the
Employer or the Employer’s Representative to the Contractor shall (as between
the parties) remain the property of the Employer. The Contractor may, at his
cost, copy, use and communicate any such documents for the purposes of the
Contract. They shall not, without the Employer’s consent, be used, copied or
communicated to a third party by the Contractor, except as necessary for the
purposes of the Contract.   Compliance with Statutes, Regulations and Laws  
    1.12   The Contractor shall, in all matters arising in the performance of
the Contract, comply with, give all notices under, and pay all fees required by,
the provisions of any national, provincial or local statute, ordinance or other
law, or any regulation of any legally constituted public authority having
jurisdiction over the Works. In addition, the Contractor shall comply with all
policies of the Employer, as notified to the Contractor from time to time. The
Employer and the Contractor shall comply with the laws of each country where
activities are performed.   Joint and Several Liability       1.13   If the
Contractor is a consortium of two or more persons, all such persons shall be
jointly and severally liable to the Employer for the fulfilment of the terms of
the Contract. Such persons shall designate one of them to act as leader with
authority to bind the consortium and each of its members. The composition or the
constitution of the consortium shall not be altered without the prior consent of
the Employer.   Parent Company Guarantee       1.14   The Contractor shall
obtain from its parent company or such other guarantor as required by the
Employer, or where the Contractor is a consortium of two or more persons, such
persons shall obtain from their respective parent companies or such other
guarantors as required by the Employer (the “Guarantor”) and procure the
delivery to the Employer of, and the Guarantor shall deliver to the Employer, a
guarantee for the respective obligations of the Contractor or such persons in
the form stated in Appendix 2.1 hereto simultaneously with the execution of the
Contract Agreement.   Clauses, Appendices and Schedules  

    1.15

  Reference herein to Clauses, Sub-Clauses, Appendices and Schedules are to
clauses and sub-clauses in and appendices and schedules to the Contract. The
Appendices and Schedules to the Contract shall be deemed to form part of the
Contract.   Severability       1.16   The invalidity or unenforceability of any
term of or any right arising pursuant to the Contract shall not in any way
affect the

 

   19



--------------------------------------------------------------------------------

       remaining terms or rights.   Confidentiality       1.17    Except as
otherwise provided in the Contract, all communications between the parties, all
information and other material supplied to or received by any party by or from
the other which is either designated confidential or by its nature intended to
be confidential, and all information concerning the business transactions and
financial arrangements of the parties will be kept confidential by the
Contractor and the Guarantor unless and until such party can demonstrate that
it, or part of it, is in the public domain through no fault of such party
whereupon to the extent that it is in the public domain the obligations under
this Sub-Clause 1.17 shall cease. The parties further agree that this Sub-Clause
1.17 shall endure without limit in point of time. 2   The Employer   General
Obligations       2.1    The Employer shall provide the Site and shall pay the
Contractor in accordance with Clause 13.   Access to and Possession of the Site
      2.2    The Employer shall grant the Contractor right of access to, and
possession of the Site on the Commencement Date. Such right and possession may
not be exclusive to the Contractor.        If the Contractor suffers delay
and/or incurs Cost from failure on the part of the Employer to grant right of
access to or possession of the Site, the Contractor shall give notice to the
Employer's Representative. After receipt of such notice the Employer's
Representative shall proceed in accordance with Sub-Clause 3.5 to agree or
determine:        (a)    any extension of time to which the Contractor is
entitled under Sub-Clause 8.3, and        (b)    the amount of such Cost plus
reasonable profit, which shall be added to the Contract Price,       

and shall notify the Contractor accordingly.

 

After receiving this notice, the Employer shall proceed in accordance with
Sub-Clause 3.5 to agree or determine these matters.

 

However, if and to the extent that the Employer’s failure was caused by any
error or delay by the Contractor, including an error in, or delay in the
submission of, any of the Contractor’s Documents, the Contractor shall not be
entitled to such extension of time, Cost or profit.

  Permits, Licences or Approvals       2.3    The Employer and the Contractor
shall be responsible for obtaining all permits, licences and approvals, as
indicated in Schedule 2.5, in reasonable time taking account of the time for
delivery of the Plant and Materials and for completion of the

 

   20



--------------------------------------------------------------------------------

        Works. The Employer and the Contractor shall, at the request and cost of
the Contractor and the Employer respectively, assist each other in applying for
all such permits, licences or approvals. In addition, the Contractor shall be
responsible for and the Employer shall, at the request and cost of the
Contractor, assist him in applying for all other permits, licences and
approvals, not covered in Schedule 2.5 excluding those arising from new policy /
regulations imposed by public authorities, after the Contract has been signed,
which are required for any part of the Works, for delivery (including clearance
through customs) of Plant, Materials and Contractor’s Equipment, and for the
completion of the Works. Such requests may also include requests for the
Employer’s assistance in applying for any necessary government consent to the
export of Contractor’s Equipment when it is removed from the Site.   Employer’s
Entitlement to Terminate        2.4    The Employer shall be entitled to
terminate the Contract, at the Employer’s convenience, at any time after giving
14 days’ prior notice to the Contractor, with a copy to the Employer’s
Representative, and returning the performance security. In the event of such
termination, the Contractor:         (a)      shall proceed in accordance with
Sub-Clause 16.3, and         (b)      shall be paid by the Employer in
accordance with Sub-Clause 19.6.   Assignment and Novation by Employer   

    2.5

   The Employer may in its sole discretion, novate or assign the Contract or any
part thereof or any obligation, interest or benefit therein or thereunder to any
person provided such person must be financially sound and capable of complying
with the Employer’s obligations under the Contract. The Contractor and the
Guarantor agree, if required by the Employer, to be parties to any such novation
or assignment and to execute all relevant documents in connection therewith
(including, if required, a replacement guarantee in favour of such person),
provided that nothing herein shall require the Contractor nor the Guarantor to
be responsible for any additional obligations other than those contained herein
or agreed between the Contractor, the Guarantor and the Employer prior to such
novation or assignment.   Employer’s Claims        2.6   

If the Employer considers himself to be entitled to any payment under any Clause
of these Conditions or otherwise in connection with the Contract, and/or to any
extension of the Defects Notification Period, he shall give notice and
particulars to the Contractor. However, notice is not required for payments due
under Sub-Clause 4.19 or for other services requested by the Contractor

 

The particulars shall specify the Clause or other basis of the claim,

 

   21



--------------------------------------------------------------------------------

         

and shall include substantiation of the amount and/or extension to which the
Employer considers himself to be entitled in connection with the Contract. The
Employer shall then proceed in accordance with Sub-Clause 3.5 to agree or
determine the amount (if any) which the Employer is entitled to be paid by the
Contractor, and/or the extension (if any) of the Defects Notification Period in
accordance with Sub-Clause 12.3.

 

The Employer may deduct this amount from any moneys due, or to become due, to
the Contractor.

  3.   The Employer’s Representative     Employer’s Representative’s Duties and
Authority   

    3.1  

  

The Employer’s Representative shall carry out the duties specified in the
Contract. The Employer’s Representative shall have no authority to amend the
Contract.

 

The Employer’s Representative may exercise the authority specified in or
necessarily to be implied from the Contract. Any requisite approval required by
the Employer, in respect of the exercise of such authority, shall be deemed to
have been given by the Employer for any such authority, exercised by the
Employer’s Representative.

 

Except as expressly stated in the Conditions of Contract, the Employer’s
Representative shall have no authority to relieve the Contractor of any of his
duties, obligations or responsibilities under the Contract. Any proposal,
inspection, examination, testing, consent, approval or similar act by the
Employer’s Representative (including absence of disapproval) shall not relieve
the Contractor from any responsibility, including responsibility for his errors,
omissions, discrepancies, and non-compliance with Sub-Clauses 5.3 and 5.4.

 

The Employer’s Representative shall copy to the Employer all communications
given or received by him in accordance with the Contract.

    Requirements for Employer’s Representative        3.2      The Employer’s
Representative shall be a suitably qualified engineer or other appropriate
professional, having the experience and capability necessary for compliance with
this Clause, or shall employ such suitably qualified engineers and other
professionals and make them available for the Contract.     Employer’s
Representative’s Authority to Delegate   

    3.3  

  

The Employer’s Representative may from time to time delegate any of his duties
to assistants, and may at any time revoke any such delegation. Any such
delegation or revocation shall be in writing and shall not take effect until a
copy has been delivered to the Employer and the Contractor.

 

Any determination, instruction, inspection, examination, testing, consent,
approval or similar act by any such assistant of the Employer's Representative,
in accordance with the delegation,

 

   22



--------------------------------------------------------------------------------

        shall have the same effect as though it had been an act of the
Employer's Representative. However:         (a)      any failure to disapprove
any Plant, Materials, or workmanship shall not prejudice the right of the
Employer’s Representative to reject such Plant, Materials, or workmanship;     
   (b)      if the Contractor questions any determination or instruction of an
assistant of the Employer’s Representative, the Contractor may refer the matter
to the Employer's Representative, who shall confirm, reverse or vary such
determination or instruction.   Employer’s Representative's Instructions   

    3.4  

   Unless it is legally or physically impossible, would constitute a breach of
the Contract or agreement, the Contractor shall comply with instructions given
by the Employer's Representative in accordance with the Contract.   Employer’s
Representative to Attempt Agreement   

    3.5  

   When the Employer’s Representative is required to determine value, Cost or
extension of time, he shall consult with the Contractor in an endeavour to reach
agreement. If agreement is not achieved, the Employer's Representative shall
determine the matter fairly, reasonably and in accordance with the Contract. 4  
The Contractor   General Obligations   

    4.1  

  

The Works as completed by the Contractor shall be wholly in accordance with the
Employer’s Requirements, the Contract and applicable laws, rules and regulations
and other purposes for which they are intended, as defined in the Contract. The
Works shall include any work which is necessary to satisfy the Employer's
Requirements or is implied by the Contract or arises from any obligation of the
Contractor, and all works not mentioned in the Contract but which may he
inferred to be necessary for stability or completion or the safe, reliable and
efficient operation of the Work.

 

The Contractor shall design, execute and complete the Works, including providing
Construction Documents, within the Time for Completion, and shall remedy any
defects within the Contract Period and the Latent Defect/Damage Contract Period
where applicable. The Contractor shall provide all superintendence, labour,
Plant, Materials, Contractor's Equipment, Temporary Works and all other things,
whether of a temporary or permanent nature, required in and for such design,
execution, completion and remedying of defects, save as provided in Sub-Clause
4.20 in relation to the Employer’s Supplies.

 

The Contractor shall take full responsibility for the adequacy, stability and
safety of all Site operations, of all methods of construction and of all the
Works, irrespective of any approval or consent by the Employer's Representative
and shall be responsible for obtaining all permits, licences and approvals as

 

   23



--------------------------------------------------------------------------------

       

indicated in Schedule 2.5 and in accordance with the provisions of Sub-Clause
2.3.

 

The Contractor shall not allow its operations to interfere with the operations
of the Employer’s existing plant on the Site.

 

Performance Security

       4.2     

The Contractor shall obtain (at his cost) a Performance Security for proper
performance, in the amount of ten per cent (10%) of the Contract Price. If an
amount is not stated in the Particular Conditions, this Sub-Clause shall not
apply.

 

The Contractor shall deliver the Performance Security to the Employer within 28
days after both Parties have signed the Contract Agreement. The Performance
Security shall be issued by an entity and from within a country (or other
jurisdiction) approved by the Employer, and shall be in the form annexed to the
Particular Conditions or in another form approved by the Employer.

 

The Contractor shall ensure that the Performance Security is valid and
enforceable until the Contractor has executed and completed the Works and
remedied any defects. If the terms of the Performance Security specify its
expiry date, and the Contractor has not become entitled to receive the
Performance Certificate by the date 28 days prior to the expiry date, the
Contractor shall extend the validity of the Performance Security until the Works
have been completed and any defects have been remedied.

 

The Employer shall not make a claim under the Performance Security, except for
amounts to which the Employer is entitled under the Contract in the event of:

        a)    failure by the Contractor to extend the validity of the
Performance Security as described in the preceding paragraph, in which event the
Employer may claim the full amount of the Performance Security,         b)   
failure by the Contractor to pay the Employer an amount due, as either agreed by
the Contractor or determined under Sub-Clause 20, within 42 days after this
agreement or determination,         c)    failure by the Contractor to remedy a
default within 42 days after receiving the Employer’s notice requiring the
default to be remedied, or         d)    circumstances which entitle the
Employer to termination under Sub-Clause 15.2 [Termination by Employer],
irrespective of whether notice of termination has been given.         The
Employer shall return the Performance Security to the

 

   24



--------------------------------------------------------------------------------

        Contractor within 21 days after the Performance Certificate has been
signed by the Employer’s Representative and delivered to the Contractor in
accordance with Sub-Clause 12.9.   Representative    4.3   

The Contractor shall not revoke the appointment of Mr. Chen lin zhi and Liu
Yigong as the Contractor’s Representative or Mr. Chen lin zhi Mr. Liu Yigong in
the post of Project Manager without the prior written consent of the Employer’s
Representative.

 

The Contractor’s Representative shall give his whole time to directing the
preparation of the Construction Documents and the execution of the Works. Except
as otherwise stated in the Contract, the Contractor’s Representative shall
receive (on behalf of the Contractor) all notices, instructions, consents,
approvals, certificates, determinations and other communications under the
Contract. Whenever the Contractor’s Representative is to be absent from the
Site, a suitable replacement person shall be appointed, and that should be
subject to approval in advance by the Employer’s Representative.

 

The Contractor’s Representative may delegate any of his powers, functions and
authorities to any competent person, and may at any time revoke any such
delegation. Any such delegation or revocation shall be in writing and shall not
take effect until the Employer’s Representative has received prior notice signed
by the Contractor’s Representative, specifying the powers, functions and
authorities being delegated or revoked. The Contractor’s Representative and such
persons shall be fluent in the language for day to day communications defined in
Sub-Clause 1.4.

 

  Co-ordination of the Works    4.4    The Contractor shall be responsible for
the co-ordination and proper execution of the Works, including co-ordination
(and safety) of other contractors to the extent specified in the Employer’s
Requirements. The Contractor shall, as specified in the Employer's Requirements,
afford all reasonable opportunities for carrying out their work to:         (a)
   any other contractors employed by the Employer and their workmen,         (b)
   the workmen of the Employer, and         (c)    the workmen of any legally
constituted public authorities who may be employed in the execution on or near
the Site of any work not included in the Contract, which the Employer may
require.         The Contractor shall obtain, co-ordinate and submit to the
Employer's Representative for his information all details (including details of
work to be carried out off the Site) from Subcontractors. The Contractor shall
be responsible for the locations of their work or materials, in order to ensure
that there

 

   25



--------------------------------------------------------------------------------

        is no conflict with the work of other Subcontractors, the Contractor or
other contractors. The Contractor is obligated to have any Subcontractor to sign
an agreement with the Contractor and pass the training before enter the
construction site. The details of such contracts should follow Chinese law and
ration of China.   Subcontractors    4.5    The Contractor shall not subcontract
the whole of the Works and in respect of Subcontractors:         (a)    the
Contractor shall not be required to obtain consent for purchases of Materials or
for subcontracts for which the Subcontractor is named in the Contract;        
(b)    the prior consent of the Employer's Representative shall be obtained to
proposed Subcontractors, including any contractor of a Subcontractor, and upon
the Employer’s request, the Contractor shall ensure the Subcontractor to provide
the Employer with the Subcontractor’s EHS records where available for the
Employer’s review;         (c)    not less than 7 days before the intended date
of each Subcontractor commencing work on the Site, the Contractor shall notify
the Employer's Representative of such intention; and         (d)    where
practicable, the Contractor shall give a fair and reasonable opportunity for
contractors from the Country to be appointed as Subcontractors.        

 

The Contractor shall be responsible for observance by all Subcontractors of all
the provisions of the Contract. The Contractor shall be responsible for the
acts, neglects or defaults of any Subcontractor, his agents, employees and
subcontractors, as fully as if they were the acts, neglects or defaults of the
Contractor, his agents or employees.

        Notwithstanding the aforesaid, China Electronics Engineering Design
Institute, a company organised and existing under the laws of The People’s
Republic of China, as the ultimate parent company of the Contractor, would have
the right at all times to perform the Contractor’s obligations under the
Contract, provided that and under no circumstances whatsoever shall such
performance by Beijing Shiyuan Xida Construction and Technology Company, in any
way prejudice the Contractor’s obligations and liabilities under the Contract
and the performance or non performance and all acts and omissions of Beijing
Shiyuan Xida Construction and Technology Company, and all liability arising out
or in connection therewith (and whether arising in contract, tort or otherwise)
shall be deemed to be the performance, non performance, acts, omissions and
liabilities of the Contractor as if fully undertaken by the Contractor.  
Assignment of Subcontractor’s    4.6    If a Subcontractor has undertaken a
continuing obligation to the Contractor for the work or executed, or Plant,
Materials or

 

   26



--------------------------------------------------------------------------------

  Obligations       services supplied, by such Subcontractor, and if such
obligation extends beyond the expiry of the Contract Period, Only the Contractor
shall, upon the expiry of the Contract Period, assign the benefit of such
obligation to the Employer for its unexpired duration, at the request and cost
of the Employer. The Contractor shall ensure that all obligations of any
Subcontractor, and which extend beyond the expiry of the Contract period, are
assignable to the Employer.   Setting Out    4.7    The Contractor shall set out
the Works in relation to original points, lines and levels of reference
specified in the Employer's Requirements or, if not specified, given by the
Employer's Representative in writing. The Contractor shall rectify, at his cost,
any error in the positions, levels, dimensions or alignment of the Works. It is
accepted by the Employer that the position of the existing boundary fence does
not comply with Government standards but the Employer has been informed by
Government that the fence may remain in its current position. The Employer has
decided to retain the existing boundary fence in its current position unless it
is subsequently found that it has to be relocated.   Quality Assurance    4.8   
The Contractor shall institute a quality assurance system to demonstrate
compliance with the requirements of the Contract. Such system shall be in
accordance with the details stated in the Contract. Compliance with the quality
assurance system shall not relieve the Contractor of his duties, obligations or
responsibilities.         Details of all procedures and compliance documents
shall be submitted to the Employer's Representative for his information before
each execution stage. When any document is issued to the Employer's
Representative, it shall be accompanied by the signed quality statements for
such document, in accordance with the details stated in the Contract. The
Employer's Representative shall be entitled to audit any aspect of the system
and require corrective action to be taken.   Site Data    4.9    The Contractor
shall be deemed to have inspected and examined the Site, its surroundings, the
existing plant to be expanded and have reviewed any data and other available
information with respect to the Site, and to have satisfied himself before
entering into the Contract, as to, but without limitation:         (a)    the
form and nature of the Site, including the sub-surface conditions,         (b)
   the hydrological, hydrographical, geotechnic and climatic conditions,        
(c)    the extent and nature of the work and Materials necessary for the
execution and completion of the Works, and the remedying of any defects, and

 

   27



--------------------------------------------------------------------------------

        (d)    the means of access to the Site and the accommodation he may
require.         The Contractor shall be deemed to have obtained all necessary
information as to risks, contingencies and all other circumstances which may
influence or affect his tender.   Matters Affecting the Execution of the Works
   4.10    The Contractor shall be deemed to have satisfied himself before
entering into the Contract as to the correctness and sufficiency of the Contract
Price. Unless otherwise stated in the Contract, the Contract Price shall cover
all his obligations under the Contract and all things necessary for the proper
design, execution and completion of the Works and the remedying of any defects
and shall be inclusive of all risks, contingences, local and national
conditions, customs, policies and practises and other conditions affecting the
Works except as otherwise stated in the Contract.   Unforeseeable Sub-Surface
Conditions    4.11    If exceptionally adverse sub-surface conditions are
encountered by the Contractor which in his opinion were not, notwithstanding the
exercise of all due care and diligence, foreseeable by an internationally
experienced contractor by the Base Date, the Contractor shall give notice to the
Employer’s Representative so that the Employer’s Representative can inspect such
conditions. After receipt of such notice and after his inspection and
investigation, the Employer’s Representative shall, if such conditions were not
(by the Base Date) foreseeable by an internationally experienced contractor,
proceed in accordance with Sub-Clause 3.5 to agree or determine:         (a)   
any extension of time to which the Contractor is entitled under Sub-Clause 8.3,
and         (b)   

the additional Cost due to such conditions, which shall be added to the Contract
Price,

 

and shall notify the Contractor accordingly.

  Access Route    4.12   

The Contractor shall be deemed to have satisfied himself as to the suitability
and availability of the access routes he chooses to use. The Contractor shall
(as between the parties) be responsible for the maintenance of access routes.
The Contractor shall provide any signs or directions which he may consider
necessary for the guidance of his staff, labour and others. The Contractor shall
obtain any permission that may be required from the relevant authorities for the
use of such routes, signs and directions, and the Employer will provide
assistance in obtaining such permission should this be necessary.

 

The Employer will not be responsible for any claims which may arise from the use
or otherwise of any access route. The Employer does not guarantee the
suitability or availability of any particular access route, and will not
entertain any claim for

 

   28



--------------------------------------------------------------------------------

              any non-suitability or non-availability for continuous use during
construction of any such route.  

Rights of Way and

Facilities

   4.13    The Contractor shall bear all costs and charges for special or
temporary rights-of-way required by him for access to the Site. The Contractor
shall also provide, at his own cost, any additional facilities outside the Site
required by him for the purposes of the Works.  

Programme

   4.14    The Contractor shall submit a programme to the Employer’s
Representative, for information, within thirty (30) days of the execution of the
Contract. The programme shall include the following:         (a)    the order in
which the Contractor proposes to carry out the Works (including each stage of
procurement, manufacture, delivery to Site, construction, erection and
installation, testing and pre-commissioning),        

(b)    

   all major events and activities in the production of the Construction
Documents,        

(c)    

   the periods for the pre-construction reviews under Sub-Clause 5.2 and for any
other submissions, approvals and consents specified in the Employer’s
Requirements,        

(d)    

   the sequence of all tests specified in the Contract, and        

(e)    

   the Contractor’s environmental, health and safety details.         Unless
otherwise stated in the Contract, the programme shall be developed using
precedence networking techniques, showing early start, late start, early finish
and late finish dates.         The Contractor shall, whenever required by the
Employer’s Representative, provide in writing, for information, a general
description of the arrangements and methods which the Contractor proposes to
adopt for the execution of the Works. No significant alteration to the
programme, or to such arrangements and methods, shall be made without informing
the Employer’s Representative. If the progress of the Works does not conform to
the programme, the Employer’s Representative may instruct the Contractor to
revise the programme, showing the modifications necessary to achieve completion
within the Time for Completion.  

Progress Reports

   4.15    Monthly progress reports shall be prepared by the Contractor and
submitted to the Employer’s Representative in three (3) copies. The first report
shall cover the period up to the end of the calendar month after that in which
the Commencement Date occurred; reports shall be submitted monthly thereafter,
each within 14 days of the last day of the period to which it relates. Reporting
shall continue until the Contractor has completed all work which is known to be
outstanding at the completion date stated in the Taking-Over Certificate for the
whole of the Works. Each report shall include:

 

   29



--------------------------------------------------------------------------------

        (a)    photographs and detailed descriptions of progress, including each
stage of procurement, manufacture, delivery to Site, construction, erection and
installation, testing and pre-commissioning;         (b)    charts showing the
status of the Construction Documents, purchase orders, manufacture and
construction;         (c)    for the manufacture of each main item of Plant and
Materials, the name of manufacturer, manufacture location, percentage progress,
and the actual or expected dates of commencement of manufacture, Contractor’s
inspections, tests and delivery. A pro forma shall be prepared by the
Contractor, and performance routinely reviewed at weekly site meetings;        
(d)    records of personnel and Contractor’s Equipment on Site shall be provided
by the Contractor at each weekly site meeting;         (e)    copies of quality
assurance documents, test results and certificates of Materials shall be
produced by the Contractor at weekly site meetings as they become available,
liaising with the Quality Inspection Bureau;         (f)    safety statistics,
including details of any hazardous incidents and activities relating to
environmental aspects and public relations; and         (g)    comparisons of
actual and planned progress with details of any aspects which may jeopardize the
completion in accordance with the Contract, and the measures being (or to be)
adopted to overcome such aspects.  

Contractor’s

Equipment

   4.16    The Contractor shall provide all Contractor’s Equipment necessary to
complete the Works. All Contractor’s Equipment shall, when brought on to the
Site, be deemed to be exclusively intended for the execution of the Works. With
the exception of trucks bringing material to and from the site on a regular
basis, Contractor’s equipment required for the performance of the Works on the
site shall not be removed from the site without the express consent of the
Employer’s Representative.  

Safety Precautions

   4.17    The Contractor shall comply with all applicable safety regulations in
his access arrangements and operations on Site. The Contractor shall, from the
commencement of work on Site until taking-over by the Employer, provide:        
(a)    fencing, lighting, guarding and watching of the Works, and         (b)   
temporary roadways, footways, guards and fences which may be necessary for the
accommodation and protection of

 

   30



--------------------------------------------------------------------------------

              owners and occupiers of adjacent land, the public and others.  

Protection of the Environment

   4.18    The Contractor shall take all reasonable steps to protect the
environment (both on and off the Site) and to limit damage and nuisance to
people and property resulting from pollution, noise and other results of his
operations. The Contractor shall ensure that air emissions, surface discharges
and effluent from the Site until completion of and during the Tests on
Completion shall not exceed the values indicated in the Employer’s Requirements,
and shall not exceed the values prescribed by law.  

Electricity, Water

and Gas

   4.19    The Employer will arrange for the supply of temporary power and water
to the site, following a written request by the Contractor stating the
electrical kva and water supply required, which will be metered and the
consumption paid for directly to the Employer by the Contractor.  

Employer’s Supplies

and the Parties Responsibility

   4.20    The Employer shall be responsible for selecting and appointing the
Provisions Suppliers and identifying the equipment specification in respect of
the Employer’s Supplies so as to enable the Contractor to execute the Works in
accordance with the Contract and within the Time for Completion. The Contract
Price shall not take into account the cost of the Employer’s Supplies which
shall be for the account of the Employer and paid directly by the Employer to
the Provisions Suppliers.         Notwithstanding the aforesaid, the Contractor
shall be responsible for and the Contract Price shall include the following
services and obligations in respect of the Employer’s Supplies, where these are
included in the Tender Documents. Where such Supplies are required, and the
requirement is not stated in the Tender Documents the Contractor shall have the
same responsibilities as stated below, with the reasonable cost of such
involvement agreed with the Employer’s Representative:         (a)   
procurement services from the time the Employer has formally notified the
Contractor of his selection, terms and conditions of appointment of the
Provisions Suppliers and identified the equipment specification leaving
sufficient time for the and completion of the Works to be completed within the
Time for Completion;         (b)    Obtaining the detailed engineering drawings
of the Employer’s Suppliers from the Provisions Suppliers provided that the
Contractor shall be responsible for any discrepancies, errors or omissions in
any drawings and other particulars supplied by the Provisions Suppliers;        
(c)    detailed engineering services as it relates to the interfacing between
the Employer’s Supplies and the

 

   31



--------------------------------------------------------------------------------

           remainder of the Plant;        

(d)

   all customs clearance and procedures relating thereto and other necessary
paper work and documentation including but not limited to those in connection
with obtaining all investment, construction and utility/infrastructure
approvals;        

(e)

   inland transportation from the port of import in the Country to the Site and
all expenses associated with the unloading, clearing, forwarding, handling and
storage; and        

(f)

   all expenses and payments in the People’s Republic of China from the time of
discharge of the Employer’s Supplies at the port of import in the People’s
Republic of China, save for import duties and value added tax which shall be for
the account of the Employer.         The Contractor shall only be responsible
for delays in the execution and completion of the Works arising from or in
connection with the Employer’s Supplies where the Contractor is responsible for
the Employer’s Supplies as aforesaid and the provisions of the Contract shall
apply fully with respect to such delays. This applies only to delays caused by
the Contractor following the timely availability of such Supplies in the
country.         Where the Contractor is not responsible for such delays, the
Employer’s Representative shall proceed in accordance with Sub-Clause 3.5 to
agree or determine the extension of the Time for Completion as may be due
together with payment for any additional costs incurred by the Contractor
arising from such delays.         All demurrage and wharfage expenses in respect
of the Employer’s Supplies shall be borne by the Employer except where the same
arise from an act or omission of the Contractor.         The Contractor shall
assume risk of loss in respect of and shall insure the Employer’s Supplies in
accordance with Clauses 17 and 18 respectively from the time of discharge of the
Employer’s Supplies at the port of import in the People’s Republic of China.  
      For avoidance of doubt the Employer’s Supplies, as detailed in the
Employer’s Requirements, is exhaustive in nature and all other remaining
equipment of whatsoever nature and required for Completion of the Works shall be
the Contractor’s responsibility and included in the Contract Price.         The
Employer shall be responsible for any defects and/or damage and any Latent
Defects/Damage (such defects and/or damage and Latent Defects/Damage are
hereinafter in this Sub- Clause 4.20 jointly referred to as “Defects/Damage”) to
the Employer’s Supplies and shall, in accordance with Clause 12,

 

   32



--------------------------------------------------------------------------------

        execute all work of amendment, reconstruction and remedying of
Defects/Damage to the Employer’s Supplies and any part of the remaining Works
but only to the extent that such Defects/Damage in such Works are established to
have been caused or contributed by the Employer’s Supplies. The Contractor shall
be responsible for any Defects/Damage in relation to the Employer’s Supplies in
accordance with Clause 12, but only to the extent that:         (a)    such
Defects/Damage arise from acts or omissions of the Contractor (or any of his
Subcontractors, agents or any persons under the control of the Contractor or
performing the Works) after discharge of the Employer’s Supplies at the port of
import in the Country;         (b)    such Defects/Damage are established to
have been caused or contributed by any other parts of the Plant supplied by the
Contractor; or         (c)    such Defects/Damage arise from the provision of
the Contractor’s services under (a) - (f) aforesaid.         The Contractor
shall be responsible to provide all superintendence, labour, materials and all
other things whether of temporary or permanent nature required in and for such
design, execution, completion and remedying of any defects in the Employer’s
Supplies, the cost of which is to be borne by the Employer. Installation of the
Employer’s Supplies at the Site shall be the responsibility of the Contractor in
accordance with the terms of the Contract.  

Clearance of Site

   4.21    During the execution of the Works, the Contractor shall keep the Site
free from all unnecessary obstruction, and shall store or dispose of any
Contractor’s Equipment or surplus materials. The Contractor shall clear away and
remove from the Site any wreckage, rubbish or Temporary Works no longer
required.         Upon the issue of any Taking-Over Certificate, the Contractor
shall clear away and remove, from that part of the Site and Works to which such
Taking-Over Certificate refers, all Contractor’s Equipment, surplus material,
wreckage, rubbish and Temporary Works. The Contractor shall leave such part of
the Site and the Works in a clean and safe condition to the satisfaction of the
Employer’s Representative. Except that, the Contractor shall be entitled to
retain on Site, until the expiry of the Contract Period, such Contractor’s
Equipment, Materials and Temporary Works as required by him for the purpose of
fulfilling his obligations under the Contract.         If the Contractor fails
to remove, by 15 days after the issue of the Performance Certificate, any
remaining Contractor’s Equipment, surplus material, wreckage, rubbish and
Temporary Works, the Employer may sell or otherwise dispose of such items. The
Employer shall be entitled to retain, from the proceeds of such

 

   33



--------------------------------------------------------------------------------

        sale, a sum sufficient to meet the costs incurred in connection with the
sale or disposal, and in restoring the Site. Any balance of the proceeds shall
be paid to the Contractor. If the proceeds of the sale are insufficient to meet
the Employer’s costs, the outstanding balance shall be recoverable from the
Contractor by the Employer.  

Security of the Site

   4.22    The Contractor shall be responsible for keeping unauthorised persons
off the Site, and authorised persons shall be limited to the employees of the
Contractor, employees of his Subcontractors and persons authorised by the
Employer or the Employer’s Representative.  

Contractor’s

Operations on Site

   4.23    The Contractor shall confine his operations to the Site, and to any
additional areas which may be provided by the Contractor and agreed by the
Employer’s Representative as working areas. The Contractor shall take all
necessary precautions to keep his personnel and equipment within the Site and
such additional areas, and to keep and prohibit them from encroaching on
adjacent land.  

Fossils

   4.24    All fossils, coins, articles of value or antiquity, and structures
and other remains or things of geological or archaeological interest discovered
on the Site shall (as between the parties) be the property of the Employer. The
Contractor shall take reasonable precautions to prevent his staff, labour or
other persons from removing or damaging any such article or thing. The
Contractor shall, immediately upon discovery of such article or thing, advise
the Employer’s Representative, who may issue instructions for dealing with it.  
      If the Contractor suffers delay and/or incurs Cost in following these
instructions of the Employer’s Representative, and if such delay and/or Cost was
not (by the Base Date) foreseeable by an experienced contractor, the Contractor
shall give notice to the Employer’s Representative, with a copy to the Employer.
After receipt of such notice, the Employer’s Representative shall proceed in
accordance with Sub-Clause 3.5 to agree or determine:         (a)    any
extension of time to which the Contractor is entitled under Sub-Clause 8.3, and
        (b)    the amount of such Cost, which shall be added to the Contract
Price, and shall notify the Contractor accordingly.  

Commissioning and

Start Up Spare

Parts and Services

   4.25    The Contractor shall be responsible for the commissioning of the
building and all systems to demonstrate that they meet the requirements of the
Contract under load conditions. The Contractor shall procure and secure from
Subcontractors fixed pricing for spare parts (including consumables) and
services for any further commissioning required by the Employer after handover
and confirmation that the system is fully operational, and for twelve (12)
months post start up. The cost of such spare

 

   34



--------------------------------------------------------------------------------

           parts and services are not included in the Contract Price and shall
be payable directly from the Employer to the respective spare part and service
supplies. Prior to agreeing on fixed prices for the aforementioned spare parts
and services, the Contractor shall advise and consult with the Employer’s
Representative in connection with the same.  

Customs Clearance

  

4.26

      Subject to Sub-Clause 4.20 the Contractor shall be responsible for all
necessary customs clearance of all the Plant, Materials, Contractor’s Equipment
and the Employer’s Supplies. The Employer shall assist the Contractor in issuing
supporting letters necessary for customs clearance.            All handling
charges and other costs shall be for the account of the Contractor.           
The Contractor shall be responsible for transporting all goods and materials to
the Country and to the Site.            The Contractor’s Equipment shall be
carefully documented and specially listed to facilitate both import and export
and shall be separate from the Plant and Materials to be incorporated into the
Works. The Contractor shall determine prior to shipment the customs regulations
applicable. It shall also be aware of any regulations governing the use of the
Plant, Materials, Contractor’s Equipment and Employer’s Supplies during the
construction period and of the restrictions (if any) relating to import and
export.

5

 

Design

          

General Design

   5.1    The Contractor shall be deemed to have scrutinized, prior to the Base
Date, the Employer’s requirements (including design criteria and calculations,
if any). The Contractor shall be responsible for the design of the Works and for
the accuracy of such Employer’s Requirements (including design criteria and
calculations), except as stated below.            The Employer shall not be
responsible for any error, inaccuracy or omission of any kind in the Employer’s
Requirements as originally included in the Contract and shall not be deemed to
have given any representation of accuracy or completeness of any data or
information, except as stated below. Any data or information received by the
Contractor, from the Employer or otherwise, shall not relieve the Contractor
form his responsibility for the design and execution of the Works.           
However, the Employer shall be responsible for the correctness of the following
portions of the Employer’s Requirements and of the following data and
information provided by (or any behalf of ) the Employer:

 

   35



--------------------------------------------------------------------------------

        (a)    portions, data and information which are stated in the Contract
as being immutable or the responsibility of the Employer,         (b)   
definitions of intended purposes of the Works or any parts thereof,         (c)
   criteria for the testing and performance of the completed Works, and        
(d)    portions, data and information which cannot be verified by the
Contractor, except as otherwise stated in the Contract.   Contractor’s Documents
   5.2    The Contractor’s Documents shall comprise the technical documents
specified in the Employer’s Requirements, documents required to satisfy all
regulatory approvals, and the documents described in Sub-Clause as-Built
Documents and Sub-Clause Operation and Maintenance Manuals. Unless otherwise
stated in the Employer’s Requirements, the Contractor’s Documents shall be
written in the language for communications defined in Sub-Clause 1.4 [Law and
Language].         The Contractor shall prepare all Contractor’s Documents, and
shall also prepare any other documents necessary to instruct the Contractor’s
Personnel.         If the Employer’s Requirements describe the Contractor’s
Documents which are to be submitted to the Employer for review, they shall be
submitted accordingly, together with a notice as described below. In the
following provisions of this Sub-Clause, (i) “review period” means the period
required by the Employer for review, and (ii) “Contractor’s Documents” exclude
any documents which are not specified as being required to be submitted for
review.         Unless otherwise stated in the Employer’s Requirements, each
review period shall not exceed 21 days, calculated from the date on which the
Employer receives a Contractor’s Document and the Contractor’s notice. This
notice shall state that the Contractor’s Document is considered ready, both for
review in accordance with this Sub-Clause and for use. The notice shall also
state that the Contractor’s Document complies with the Contract, or the extent
to which it does not comply.         The Employer may, within the review period,
give notice to the Contractor that a Contractor’s Document fails (to the extent
stated) to comply with the Contract. If a Contractor’s Document so fails to
comply, it shall be rectified, resubmitted and reviewed in accordance with this
Sub-Clause, at the Contractor’s cost.         For each part of the Works, and
except to the extent that the Parties otherwise agree:

 

   36



--------------------------------------------------------------------------------

        (a)    execution of such part of the Works shall not commence prior to
the expiry of the review periods for all the Contractor’s Documents which are
relevant to its design and execution;         (b)    execution of such part of
the Works shall be in accordance with these Contractor’s Documents, as submitted
for review; and         (c)    if the Contractor wishes to modify any design or
document which has previously been submitted for review, the Contractor shall
immediately give notice to the Employer. Thereafter, the Contractor shall submit
revised documents to the Employer in accordance with the above procedure.     
      Any such agreement (under the preceding paragraph) or any review (under
this Sub-Clause or otherwise) shall not relieve the Contractor from any
obligation or responsibility.  

Contractor’s

Undertaking

   5.3       The Contractor undertakes that the design, the Contractor’s
Documents, the execution and the completed Works will be in accordance with:  
      (a)    the Laws in the Country, and         (b)    the documents forming
the Contract, as altered or modified by Variations.  

As-Built Drawings

   5.4    The Contractor shall prepare, and keep up-to-date, a complete set of
“as-built” records of the execution of the Works, showing the exact “as-built”
locations, sizes and details of the work as executed, with cross references to
relevant specifications and data sheets. These records shall be kept on the Site
and shall be used exclusively for the purposes of this Sub-Clause. Two copies
shall be submitted to the Employer’s Representative prior to the commencement of
the Tests on Completion.         In addition, the Contractor shall prepare and
submit to the Employer’s Representative “as-built” drawings of the Works,
showing all Works as executed. The drawings shall be prepared as the Works
proceed, and shall be submitted to the Employer’s Representative for his
inspection. The Contractor shall obtain the consent of the Employer’s
Representative as to their size, the referencing system, and other pertinent
details.         Prior to the issue of any Taking-Over Certificate, the
Contractor shall submit to the Employer’s Representative one electronic copy (eg
Autocad), one full-size original copy, one electronic copy and three (3) printed
copies of the relevant “as-built” drawings and any further Construction
Documents specified in the Employer’s Requirements. The Works shall not be
considered to be completed for the purposes of taking-over under

 

   37



--------------------------------------------------------------------------------

              Sub-Clause 10.1 until such documents have been submitted to the
Employer’s Representative.  

Operation and

Maintenance

Manuals

   5.5    Prior to commencement of the Tests on Completion, the Contractor shall
prepare, and submit to the Employer’s Representative, operation and maintenance
manuals in accordance with the Employer’s Requirements and in sufficient detail
for the Employer to operate, maintain, dismantle, reassemble, adjust and repair
the Works. The Works shall not be considered to be completed for the purposes of
taking-over under Sub-Clause 10.1 until such operation and maintenance manuals
have been submitted to the Employer’s Representative.  

Error by Contractor

   5.6    If errors are found in the Construction Documents, they and the Works
shall be corrected at the Contractor’s cost.  

Patent Rights

   5.7    The Contractor shall indemnify the Employer against all claims of
infringement of any patent, registered design, copyright, trade mark or trade
name, or other intellectual property right, if:         (a)    the claim or
proceedings arise out of the construction, manufacture or use of the Works;     
   (b)    the infringement (or allegation of infringement) was not the result of
part (or all) of the Works being used for a purpose other than that indicated
by, or reasonably to be inferred from, the Contract;         (c)    the
infringement (or allegation of infringement) was not the result of part (or all)
of the Works being used in association or combination with any thing not
supplied by the Contractor, unless such association or combination was disclosed
to the Contractor prior to the Base Date or is stated in the Contract; and     
   (d)    the infringement (or allegation of infringement) was not the
unavoidable result of the Contractor’s compliance with the Employer’s
Requirements.         The Contractor shall be promptly notified of any claim
under this Sub-Clause made against the Employer. The Contractor may, at his
cost, conduct negotiations for the settlement of such claim, and any litigation
or arbitration that may arise from it. The Employer or the Employer’s
Representative shall not make any admission which might be prejudicial to the
Contractor, unless the Contractor has failed to take over the conduct of the
negotiations, litigation or arbitration within a reasonable time after having
been so requested.         Except to the extent that the Employer agrees
otherwise, the Contractor shall not make any admission which might be
prejudicial to the Employer, until the Contractor has given the Employer such
reasonable security as the Employer may require. The security shall be for an
amount which is an assessment of the compensation, damages, charges and costs
for which the

 

   38



--------------------------------------------------------------------------------

             

Employer may become liable, and to which the indemnity under this Sub-Clause
applies.

        The Employer shall, at the request and cost of the Contractor, assist
him in contesting any such claim or action, and shall be repaid all reasonable
costs incurred.

6

 

Staff and Labour

          

Engagement of Staff

and Labour

   6.1    The Contractor shall make his own arrangements for the engagement of
all staff and labour, local or otherwise, and for their payment, housing,
feeding and transport. The Contractor shall designate the Key Personnel to
execute, complete and test the Works during the Contract Period. The designation
of the Key Personnel shall be subject to the approval of the Employer. The
Contractor shall commit the designated Key Personnel to working full time on the
Works. The Contractor shall not change the designated Key Personnel without the
prior consent of the Employer.  

Rates of Wages and Conditions of

Labour

   6.2    The Contractor shall pay rates of wages, and observe conditions of
labour, not of less favourable than those established for the trade or industry
where the work labour is carried out. If no such established rates or conditions
are applicable, the Contractor shall pay rates of wages and observe conditions
not less favourable than the general level of wages and conditions observed by
employers whose trade or industry is similar to that of the Contractor.  

Persons in the

Service of

Employer

   6.3    During the Contract Period, the Contractor shall not recruit, or
attempt to recruit, staff and labour from amongst the Employer’s Personnel.
During the Contract Period, the Employer shall not recruit, or attempt to
recruit, staff and labour from amongst the Contractor’s Personnel.  

Labour Laws

   6.4    The Contractor shall comply with all the relevant labour laws applying
to his employees, and shall duly pay and afford to them all their legal rights.
The Contractor shall require all such employees to obey all applicable laws and
regulations concerning safety at work.  

Working Hours

   6.5    Work shall be carried out as needed by the Contractor to meet the
timing requirements of the Contract, subject to compliance with any local and
national laws that would limit this. The Contractor is responsible for
ascertaining if there are any such laws, and for complying with them. The
Contract Sum covers all hours worked by the Contractor.  

Facilities for Staff and Labour

   6.6    The Contractor shall provide and maintain all necessary accommodation
and welfare facilities for his (and his Sub contractor’s) staff and labour. The
Contractor shall also provide the facilities specified in the Employer’s
Requirements, for the Employer's and Employer’s Representative’s personnel. The
Contractor shall not permit any of his employees to maintain

 

   39



--------------------------------------------------------------------------------

              any temporary or permanent living quarters within the structures
forming part of the Works.  

Health and Safety

   6.7    Precautions shall be taken by the Contractor to ensure the health and
safety of his staff and labour. The Contractor shall, in collaboration with and
to the requirements of the local health authorities, ensure that medical staff,
first aid facilities, sick bay and ambulance service are available at the
accommodation and on the Site at all times, and that suitable arrangements are
made for all necessary welfare and hygiene requirements and for the prevention
of epidemics. The Contractor shall maintain records and make reports concerning
health, safety and welfare of persons, and damage to property, as required by
the Employer’s Requirements.  

Contractors’ Superintendence

   6.8    The Contractor shall provide all necessary superintendence during the
execution of the Works, and as long thereafter as the Employer’s Representative
may consider necessary for the proper fulfilling of the Contractor’s obligations
under the Contract. Such superintendence shall be given by sufficient persons
having adequate knowledge of the operations to be carried out (including the
methods and techniques required, the hazards likely to be encountered and
methods of preventing accidents) for the satisfactory and safe execution of the
Works.  

Contractor’s

Personnel

   6.9    The Contractor shall employ (or cause to be employed) only persons who
are careful and appropriately qualified, skilled and experienced in their
respective trades or occupations. The Employer’s Representative may require the
Contractor to remove (or cause to be removed) any person employed on the Site or
Works, including the Contractor’s Representative, who in the opinion of the
Employer’s Representative:         (a)    persists in any misconduct,        
(b)    is incompetent or negligent in the performance of his duties,         (c)
   fails to conform with any provisions of the Contract, or         (d)   
persists in any conduct which is prejudicial to safety, health, or the
protection of the environment.         If appropriate, the Contractor shall then
appoint (or cause to be appointed) a suitable replacement person.  

Disorderly Conduct

   6.10    The Contractor shall at all times take all reasonable precautions to
prevent any unlawful, riotous or disorderly conduct by or amongst his staff and
labour, and to preserve peace and protection of persons and property in the
neighbourhood of the Works against such conduct.

 

   40



--------------------------------------------------------------------------------

7

  Plant, Materials and Workmanship  

Manner of

Execution

   7.1       All Plant and Materials to be supplied shall be manufactured, and
all work to be done shall be executed, in the manner set out in the Contract.
Where the manner of manufacture and execution is not set out in the Contract,
the work shall be executed in accordance with Employer’s Requirement, the
Contract, applicable laws, rules and regulations and in a proper, workmanlike
and careful manner, with properly equipped facilities and non-hazardous
Materials, and in accordance with recognized good practice. All material in the
original quotation with specific manufacturer and specifications and equipment
should be confirmed by the Employer before being purchased by the Contractor.  
Delivery to and Storage at Site    7.2       The Contractor shall be responsible
for procurement, transport, receiving, unloading and safekeeping of all Plant,
Materials, Contractor’s Equipment and other things required for the completion
of the Works. The Employer’s Representative may designate that Employer’s
Supplies be kept in temporary warehousing, pending its installation, and the
Contractor shall arrange for such warehousing at the expense of the Employer.  
Inspection    7.3       The Employer and the Employer’s Representative or such
independent inspector as shall be appointed by the Employer or the Employer’s
Representative shall be entitled, during manufacture, fabrication and
preparation at any places where work is being carried out, to inspect, examine
and test the materials and workmanship, and to check the progress of
manufacture, of all Plant and Materials to be supplied under the Contract. The
Contractor shall give them full opportunity to inspect, examine, measure and
test any work on Site or wherever carried out.            The Contractor shall
give due notice to the Employer’s Representative whenever such work is ready,
before packaging, covering up or putting out of view. The Employer’s
Representative shall then either carry out the inspection, examination,
measurement or testing without unreasonable delay, or notify the Contractor that
it is considered unnecessary. If the Contractor fails to give such notice, he
shall, when required by the Employer’s Representative, uncover such work and
thereafter reinstate and make good at his own cost. No inspection, examination
and testing shall release the Contractor from any obligation under the Contract.
  Testing    7.4       If the Contract provides for tests, other than the Tests
after Completion, the Contractor shall provide all documents and other
information necessary for testing and such assistance, labour, materials,
electricity, fuel, stores, apparatus and instruments as are necessary to carry
out such tests efficiently.            The Contractor shall agree, with the
Employer’s Representative, the time and place for the testing of any Plant

 

   41



--------------------------------------------------------------------------------

        and other parts of the Works as specified in the Contract. The
Employer’s Representative shall give the Contractor not less than 24 hours’
notice of his intention to attend the tests. The Contractor shall provide
sufficient suitably qualified and experienced staff to carry out the tests
specified in the Contract.         If the Employer’s Representative does not
attend at the time and place agreed, or if the Contractor and the Employer’s
Representative shall not attend, the Contractor may proceed with the tests,
unless the Employer’s Representative instructs the Contractor otherwise. Such
tests shall be deemed to have been made in the Employer’s Representative’s
presence.   Rejection    7.5    If, as a result of inspection, examination or
testing, the Employer’s Representative decides that any Plant, Materials, or
workmanship is defective or otherwise not in accordance with the Contract, the
Employer’s Representative may reject such Plant, Materials, or workmanship and
shall notify the Contractor promptly, stating his reasons. The Contractor shall
then promptly make good the defect and ensure that the rejected item complies
with the Contract.         If the Employer’s Representative requires such Plant,
Materials, or workmanship to be retested, the tests shall be repeated under the
same terms and conditions. If such rejection and retesting cause the Employer to
incur additional costs, such costs shall be recoverable from the Contractor by
the Employer, and may be deducted by the Employer from any monies due, or to
become due, to the Contractor.         If Contractor does not accept the
Employer’s inspection results, the Contractor can ask a third party to provide
inspection, such third party to be agreed upon by both sides, and the inspection
expenses should be paid by Contractor.  

Ownership of Plant

and Materials

   7.6    Each item of Plant and Materials shall become the property of the
Employer at whichever is the earlier of the following times:         (a)    when
it is delivered to Site;         (b)    when by virtue of Sub-Clause 8.9, the
Contractor becomes entitled to payment of the value of the Plant and Material.  
      In the case of the Employer’s Supplies provided in accordance with
Sub-Clause 4.20, property therein shall pass to the Employer in accordance with
their respective purchase orders.

8

  Commencement, Delays and Suspension  

Commencement of

Works

   8.1    The Contractor shall commence the execution of the Works as soon as is
reasonably possible after the receipt of the Phase work instruction for each
phase of the Works from the Employer’s Representative. The Phase work
instructions for

 

   42



--------------------------------------------------------------------------------

        each phase of the Works shall be issued according to the milestone
payment program after the Effective Date provided the Employer has received the
parent company guarantee and performance bond in accordance with Sub-Clauses
1.14 and 4.2 respectively; provided, however, that the Employer may determine
not to issue any Phase work instruction or release a phase under the Project
Purchase Order in its sole discretion, without any liability to Contractor or
any other party. Upon receipt of the Phase work instruction instructing the
Contractor to do so, the Contractor shall proceed with the Works for such phase
with due expedition and without delay, until completion.  

Time for

Completion

   8.2    The whole of the Works, and each Section (if any), shall be completed
and shall have passed the Tests on Completion within the Time for Construction
Completed for the Works or such Section (as the case may be).  

Extension of Time

for Completion

   8.3    The Contractor may apply for an extension of the Time for Completion
if he is or will be delayed either before or after the Time for Completion by
any of the following causes:         (a)    a Variation (unless an adjustment to
the Time for Completion is agreed under Sub-Clause 14.3),         (b)    a force
majeure event (as defined in Sub-Clause 19. 1),         (c)    a cause of delay
giving an entitlement to extension of time under a Sub-Clause of these
Conditions, unless the Contractor has not complied with such Sub-Clause,        
(d)    sub-surface conditions on the Site, which are exceptionally adverse and
were not (by the Base Date) foreseeable by an internationally experienced
contractor,         (e)    any delay, impediment or prevention by the Employer,
which is a breach of Employer’s obligations under this Agreement,         (f)   
The Phase work instruction for one or more phases is not issued according to
progress program (or is issued with a delay or stop Works instruction) and/or
the down payment is not received, or         (g)    Government stop and delay
the Works.         If the Contractor intends to apply for an extension of the
Time for Completion, the Contractor shall give notice to the Employer’s
Representative of such intention as soon as possible and in any event within 28
days of the start of the event giving rise to the delay, together with any other
notice required by the Contract and relevant to such cause. The Contractor shall
keep such contemporary records as may be necessary to substantiate any
application, either on the Site or at another location acceptable to the
Employer’s Representative, and such other records as may reasonably be requested
by the Employer’s Representative. The

 

   43



--------------------------------------------------------------------------------

        Contractor shall permit the Employer’s Representative to inspect all
such records, and shall provide the Employer’s Representative with copies as
required.         Within 28 days of the first day of such delay (or such other
period as may be agreed by the Employer’s Representative), the Contractor shall
submit full supporting details of his application. Except that, if the
Contractor cannot submit all relevant details within such period because the
cause of delay continued for a period exceeding 7 days, the Contractor shall
submit interim details at intervals of not more than 28 days (from the first day
of such delay) and full and final supporting details of his application within
21 days of the last day of delay.         The Employer’s Representative shall
proceed in accordance with Sub-Clause 3.5 to agree or determine either
prospectively or retrospectively such extension of the Time for Completion as
may be due. The Employer’s Representative shall notify the Contractor
accordingly. When determining each extension of time, the Employer’s
Representative shall review his previous determinations and may revise, but
shall not decrease, the total extension of time.  

Delays Caused by

Authorities

   8.4    If the following conditions apply, namely:         (a)    the
Contractor has diligently followed the procedures laid down by the relevant
legally constituted public authorities in the Country,         (b)    such
authorities delay, impede or prevent the Contractor, and         (c)    the
resulting delay to the Works was not (by the Base Date) foreseeable by an
experienced contractor, then such delay will be considered as a cause of delay
giving an entitlement to extension of time under Sub-Clause 8.3.  

Rate of Progress

   8.5    If, at any time, the Contractor’s actual progress falls behind the
programme referred to in Sub-Clause 4.14, or it becomes apparent that it will so
fall behind, the Contractor shall submit to the Employer’s Representative a
revised programme taking into account the prevailing circumstances. The
Contractor shall, at the same time, notify the Employer’s Representative of the
steps being taken to expedite progress, so as to achieve completion within the
Time for Completion.         If any steps taken by the Contractor in meeting his
obligations under this Sub-Clause cause the Employer to incur additional costs,
such costs shall be recoverable from the Contractor by the Employer, and may be
deducted by the Employer from any monies due, or to become due, to the
Contractor.  

Liquidated Damages

   8.6    If the Contractor fails to comply with Sub-Clause 8.2, the

 

   44



--------------------------------------------------------------------------------

  for Delay       Contractor shall pay to the Employer liquidated damages on the
following basis:           

(a)    For the first two weeks of delay no liquidated damage imposed, subject to
the Contractor informing the Employer’s Representative in writing not less than
two weeks before the due Completion Date that he will be unable to complete on
time

          

(b)    For the subsequent two weeks, three one-hundredths of one per cent
(0.03%/day) of the Contract Price as liquidated damages for such default (which
sum shall be the only monies due from the Contractor for such default) for every
day or part of a day which shall elapse between the relevant Time for Completion
and the date stated in the Taking-Over Certificate for the whole of the Works,
and

          

(c)    On the delay from fourth weeks, five on-hundredths of one per cent
(0.05%/day) of the Contract Price as above (i.e., for each day or part of day);
except that the total payment of liquidated damages shall not exceed five per
cent (5%) of the Contract Price.

        The Employer may, without prejudice to any other method of recovery,
deduct the amount of such damages from any monies due, or to become due, to the
Contractor. In the event of an extension of time being granted under Sub-Clause
8.3, the amount due under this Sub-Clause shall be recalculated accordingly, and
any over-payment refunded. The payment or deduction of such damages shall not
relieve the Contractor from his obligation to complete the Works, or from any
other of his duties, obligations or responsibilities under the Contract.        
At any time after the Employer has become entitled to liquidated damages, the
Employer’s Representative may give notice to the Contractor under Sub-Clause
15.1, requiring the Contractor to complete within a specified reasonable time
for completion. Such action shall not prejudice the Employer’s entitlements to
payment under this Sub-Clause and to terminate under Sub-Clause 15.2.  
Suspension of Work    8.7    The Employer’s Representative may at any time
instruct the Contractor to suspend progress of part or all of the Works. During
suspension, the Contractor shall protect, store and secure such part or the
Works against any deterioration, loss or damage. For detail see Sub-Clause 8.8
and 8.9.  

Consequences of

Suspension

   8.8    If the Contractor suffers delay and/or incurs Cost in following the
Employer’s Representative’s instructions under Sub-Clause 8.7, and in resumption
of the work, and if such delay and/or Cost was not (by the Base Date)
foreseeable by an experienced

 

   45



--------------------------------------------------------------------------------

        contractor, the Contractor shall give notice to the Employer’s
Representative, with a copy to the Employer. After receipt of such notice the
Employer’s Representative shall proceed in accordance with Sub-Clause 3.5 to
agree or determine:         (a)    any extension of time to which the Contractor
is entitled under Sub-Clause 8.3, and         (b)    the amount of such Cost,
which shall be added to the Contract Price,         and shall notify the
Contractor accordingly. Except that the Contractor shall not be entitled to such
extension and payment of Cost if the suspension is due to a cause attributable
to the Contractor, is necessitated by a Contractor’s risk as defined in
Sub-Clause 17.5, or is for a phase that had not yet been released to begin by
Employer by a Phase work instruction.         The Contractor shall not be
entitled to extension of time for, or payment of the costs incurred in, making
good any deterioration, defect or loss caused by faulty workmanship or
materials, or by the Contractor’s failure to take the measures specified in
Sub-Clause 8.7.  

Payment for Plant

and Materials in

Event of

Suspension

   8.9    The Contractor shall be entitled to payment for Plant and/or Materials
which have not been delivered to Site, if the work on Plant or delivery of Plant
and/or Materials has been suspended for more than 28 days. This entitlement
shall be to payment of the value of such Plant and/or Materials as at the date
of suspension, if:         (a)    the Contractor has marked the Plant and/or
Materials as the Employer’s property in accordance with the Employer’s
Representative’s instructions, and         (b)    the suspension is not due to a
cause attributable to the Contractor; and         (c)    was for a phase which
had been released to begin pursuant to Employer’s Phase work instructions.  
Prolonged Suspension    8.10    If suspension under Sub-Clause 8.7 has continued
for more than one hundred (100) days, and the suspension is not due to a cause
attributable to the Contractor and was for a phase which had been released to
begin pursuant to Employer’s Phase work instructions, the Contractor may by
notice to the Employer’s Representative require permission to proceed within 28
days. If permission is not granted within that time, the Contractor may treat
the suspension as an omission under Clause 14 of the affected part of the Works.
If such suspension affects the whole of the Works, the Contractor may terminate
his employment, under Sub-Clause 16.2.   Resumption of Work    8.11    After
receipt of permission or of an instruction to proceed, the Contractor shall,
after notice to the Employer’s Representative,

 

   46



--------------------------------------------------------------------------------

        and together with the Employer’s Representative, examine the Works and
the Plant and Materials affected by the suspension. The Contractor shall make
good any deterioration or defect in or loss of the Works or Plant or Materials,
which has occurred during the suspension.

9

  Tests on Completion  

Contractor’s

Obligations

   9.1    The Contractor shall carry out the Tests on Completion in accordance
with this Clause and Sub-Clause 7.4, after providing the documents in accordance
with Sub-Clauses 5.6 and 5.7. The Contractor shall give, to the Employer’s
Representative, 21 days’ notice of the date after which the Contractor will be
ready to carry out the Tests on Completion. Unless otherwise agreed, such Tests
shall be carried out within 14 days after this date, on such day or days as the
Employer’s Representative shall instruct.         In considering the results of
the Tests on Completion, the Employer’s Representative shall make allowances for
the effect of any use of the Works by the Employer on the performance or other
characteristics of the Works. As soon as the Works, or a Section, have passed
the Tests on Completion, the Contractor shall provide the Employer’s
Representative and the Employer with a certified report of the results of all
such Tests.   Delayed Tests    9.2    If the Tests on Completion are being
unduly delayed by the Contractor, the Employer’s Representative may by notice
require the Contractor to carry out such Tests within 21 days after the receipt
of such notice. The Contractor shall carry out such Tests on such day or days
within that period as the Contractor may fix and of which he shall give notice
to the Employer’s Representative.         If the Contractor fails to carry out
the Tests on Completion within 21 days, the Employer’s Representative may
himself proceed with such Tests. All such Tests so carried out by the Employer’s
Representative shall be at the risk and cost of the Contractor. These Tests on
Completion shall then be deemed to have been carried out in the presence of the
Contractor and the results of such Tests shall be accepted as accurate.  
Retesting    9.3    If the Works, or a Section, fail to pass the Tests on
Completion, Sub-Clause 7.5 shall apply, and the Employer’s Representative or the
Contractor may require such failed Tests, and the Tests on Completion on any
related work, to be repeated under the same terms and conditions.  

Failure to Pass

Tests on

Completion

   9.4    If the Works, or a Section, fail to pass the Tests on Completion
repeated Sub-Clause 9.3, the Employer’s Representative shall be entitled to:  
   (a)    order further repetition of Tests on Completion under Sub-Clause 9.3;

 

   47



--------------------------------------------------------------------------------

        (b)    reject the Works or Section (as the case may be), in which event
the Employer shall have the same remedies against the Contractor as are provided
under Clause 15; or         (c)    issue a Taking-Over Certificate, the
Contractor shall proceed in accordance with all other obligations under the
Contract, and the Contract Price shall be reduced by such amount as shall be
appropriate to cover the reduced value to the Employer as a result of this
failure. Unless the relevant reduction for this failure is stated (or its method
of calculation is defined) in the Contract, the Employer may require the
reduction to be (i) agreed by both Parties (in full satisfaction of this failure
only) and paid before this Taking-Over Certificate is issued, or (ii) determined
and paid under Sub-Clause 2.6 and Sub-Clause 3.5 10   Employer's Taking Over  

Taking-Over

Certificate

   10.1    Except as stated in Sub-Clause 9.4, the Works shall be taken over by
the Employer when they have been completed in accordance with the Contract
(except as described in sub-paragraph (a) below), have passed the Tests on
Completion and the Taking-Over Certificate for the whole of the Works has been
issued, or has deemed to have been issued in accordance with this Sub-Clause. If
the Works are divided into Sections, the Contractor shall be entitled to apply
for a Taking-Over Certificate for each Section.         The Contractor may apply
by notice to the Employer's Representative for a Taking-Over Certificate not
earlier than 14 days before the Works or Section (as the case may be) will, in
the Contractor's opinion, be complete and ready for taking over. The Employer's
Representative shall, within 14 to 28 days after the receipt of the Contractor's
application:         (a)    issue the Taking-Over Certificate to the Contractor,
stating the date on which the Works or Section were completed in accordance with
the Contract (except for minor outstanding work that does not affect the use of
the Works or Section for their intended purpose) including passing the Tests on
Completion; or         (b)    reject the application, giving his reasons and
specifying the work required to be done by the Contractor to enable the
Taking-Over Certificate to be issued: the Contractor shall then complete such
work before issuing a further notice under this Sub-Clause.  

Use by The

Employer

   10.2    The Employer shall not use any part of the Works unless the
Employer’s Representative has issued a Taking-Over Certificate for such part. If
a Taking-Over Certificate has been issued for any part of the Works (other than
a Section), the liquidated damages for delay in completion of the remainder of
the Works (and of the Section of which it forms

 

   48



--------------------------------------------------------------------------------

           part) shall, for any period of delay after the date stated in such
Taking-Over Certificate, be reduced in the proportion which the value of the
part so certified bears to the value of the Works or Section (as the case may
be); such values shall be determined by the Employer’s Representative in
accordance with the provisions of Sub-Clause 3.5 The provisions of this
paragraph shall only apply to the rate of liquidated damages under Sub-Clause
8.6, and shall not affect the limit of such damages.            After the
Employer’s Representative has issued a Taking-Over Certificate for a part of the
Works, the Contractor shall be given the earliest opportunity to take such steps
as may be necessary to carry out outstanding Tests on Completion, and the
Contractor shall carry out such Tests on Completion as soon as practicable,
before the expiry of the Contract Period.  

Interference with

Tests on Completion

   10.3       If the Contractor is prevented from carrying out the Tests on
Completion by a cause for which the Employer (or another contractor employed by
the Employer) is responsible, the Contractor shall be entitled to an extension
of time under Sub- Clause 8.3 to complete the Tests on Completion. 11   Tests
after Completion   Employer’s Obligations    11.1       If Tests after
Completion are specified in the Contract, this Clause shall apply. The Employer
shall provide the necessary labour, materials, electricity, fuel and water, and
shall carry out the Tests after Completion in accordance with the manuals
provided by the Contractor under Sub-Clause 5.7 and such guidance as the
Contractor may be required to give during the course of such Tests.           
The Tests after Completion shall be carried out as soon as is reasonably
practicable after the Works, or Section, have been taken over by the Employer.
The Employer shall give to the Contractor 21 days’ notice of the date after
which the Tests after Completion will be carried out. Unless otherwise agreed,
such Tests shall be carried out within 14 days after this date, on the day or
days determined by the Employer. If the Contractor does not attend at the time
and place agreed, the Employer may proceed with the Tests after Completion,
which shall be deemed to have been made in the Contractor’s presence, and the
Contractor shall accept the readings as accurate.            The results of the
Tests after Completion shall be compiled and evaluated by the Employer and the
Contractor. Any effect on the results of the Tests after Completion which can
reasonably be shown to be due to the prior use of the Works by the Employer
shall be taken into account in assessing such results.   Delayed Tests    11.2
      If the Contractor incurs additional Cost as a result of any unreasonable
delay by the Employer in carrying out the Tests

 

   49



--------------------------------------------------------------------------------

           after Completion, such Cost plus reasonable profit (refer to
marketing average price and approve by both sides) shall be determined by the
Employer’s Representative in accordance with the provisions of Sub-Clause 3.5
and shall be added to the Contract Price.            If, for reasons due to the
fault of the Employer, a Test after Completion on the Works or any Section
cannot be completed during the Contract Period (or any other period agreed upon
by the Employer and the Contractor), then the Works or such Section shall be
deemed to have passed such Test after Completion.   Retesting    11.3       If
the Works, or a Section, fail to pass the Tests after Completion, the Employer
or the Contractor may require such failed Tests, and the Tests after Completion
on any related work, to be repeated under the same terms and conditions. If such
failure and retesting result from a default of the Contractor and cause the
Employer to incur additional costs, such costs shall be recoverable from the
Contractor by the Employer, and may be deducted by the Employer from any monies
due, or to become due, to the Contractor.  

Failure to Pass

Tests after

Completion

   11.4       If the Contractor fails to remedy any defect or damage within a
reasonable time, a date may be fixed by the Employer, on or by which the defect
or damage is to be remedied. The Contractor shall be given reasonable notice of
this date.            If the Contractor fails to remedy the defect or damage by
the notified date and this remedial work was to be executed at the cost of the
Contractor under Sub-Clause 12.2 [Cost of Remedying Defects], the Employer may
(at his option):      (a)    carry out the work himself or by others, in a
reasonable manner and at the Contractor’s cost, but the Contractor shall have no
responsibility for this work; and the Contractor shall subject to Sub-Clause 2.6
pay to the Employer the costs reasonably incurred by the Employer in remedying
the defect or damage;      (b)    agree or determine a reasonable reduction in
the Contract Price in accordance with Sub-Clause 3.5 or      (c)   

if the defect or damage deprives the Employer of substantially the whole benefit
of the Works or any major part of the Works, terminate the Contract as a whole,
or in respect of such major part which cannot be put to the intended use.
Without prejudice to any other rights, under the Contract or otherwise, the
Employer shall then be entitled to recover all sums paid for the Works or for
such

 

   50



--------------------------------------------------------------------------------

        part (as the case may be), plus financing costs and the cost of
dismantling the same, clearing the Site and returning Plant and Materials to the
Contractor.

12

  Defects Liability  

Completion of

Outstanding Work

and Remedying

Defects

   12.1    In order that the Construction Documents and the Works shall be in
the condition required by the Contract (fair wear and tear excepted) at, or as
soon as practicable after, the expiry of the Contract Period, the Contractor
shall:         (a)    complete any work which is outstanding on the date stated
in a Taking Over Certificate, as soon as practicable after such date, and     
   (b)    execute all work of amendment, reconstruction, and remedying defects
in or damage to any part of the Works which may appear or occur before or during
the Contract Period, as may be instructed by the Employer or the Employer’s
Representative during the Contract Period or within fourteen (14) days after its
expiration.         If any such defect appears or damage occurs, the Employer or
the Employer’s Representative shall promptly notify the Contractor in writing.
The Contractor shall immediately commence corrective action to make good the
defect or damage and shall proceed to prosecute such corrective action with all
due diligence.  

Cost of Remedying

Defects

   12.2    All work referred to in Sub-Clause 12.1(b) shall be executed by the
Contractor at his own cost, unless the necessity for such work is due to a
defect cause by Employer.         If such necessity is due to a defect caused by
Employer, the Employer’s Representative shall notify the Contractor accordingly
and seek agreement to an adjustment to the Contract Price. In this event,
Sub-Clause 14.3 shall apply to such work.  

Extension of

Contract Period

   12.3A    The Contract Period shall be extended by a period equal to the sum
of any periods, after the Works are taken-over, during which the Works or any
Section or item of Plant cannot be used, for the purposes for which they are
intended, by reason of a defect or damage; except that the Contract Period shall
not be extended by more than one year.         In addition, where any such
defect of damage is remedied in accordance with Sub-Clause 12.1, the Contract
Period, in respect of all replacements or renewals, shall be extended by a
period equal to the original Contract Period, as if the replacements and
renewals had been taken over on the date they were completed except that the
Contract Period shall not

 

   51



--------------------------------------------------------------------------------

              be extended by more than one year.      12.3B    The provision of
this Clause 12 shall apply in all respects to any Latent Defect/Damage and all
references “defects” and “damage” shall be read as “Latent Defect/Damage” and
all references to “Contract Period” shall be read as “Latent Defect/Damage
Contract Period”.  

Failure to

Remedy Defects

   12.4    If the Contractor fails to remedy any defect or damage within a
reasonable time, the Employer or the Employer’s Representative may fix a date on
or by which to remedy the defect or damage, and give the Contractor reasonable
notice of such date.         If the Contractor fails to remedy the defect or
damage by such date and the necessity for such work is due to a cause stated in
Sub-Clause 12.2(a), (b) or (c), the Employer may (at his sole discretion):     
   (a)    carry out the work himself or by others, in a reasonable manner and at
the Contractor’s risk and cost, but the Contractor shall have no responsibility
for such work: the costs properly incurred by the Employer in remedying the
defect or damage shall be recoverable from the Contractor by the Employer;     
   (b)    require the Employer’s Representative to determine and certify a
reasonable reduction in the Contract Price; or         (c)    if the defect or
damage is such that the Employer has been deprived of substantially the whole of
the benefit of the Works or parts of the Works, terminate the Contract in
respect of such parts of the Works as cannot be put to the intended use: the
Employer shall then be entitled to recover all sums paid for such parts of the
Works together with the cost of dismantling the same, clearing the Site and
returning Plant and Materials to the Contractor, and Sub-Clause 15.1 shall not
apply.   Removal of Defective Work    12.5    If the defect or damage is such
that it cannot be remedied expeditiously on the Site, the Contractor may, with
the consent of the Employer’s Representative or the Employer, remove from the
Site for the purposes of repair any part of the Works which is defective or
damaged.   Further Tests    12.6    If the remedying of any defect or damage is
such that it may affect the performance of the Works, the Employer may require
that Tests on Completion or Tests after Completion, or both, be repeated to the
extent necessary. The requirement shall be made by notice within 28 days after
the defect or damage is remedied. Such Tests shall be carried out in accordance
with Clause 9 or Clause 11 (as the case may be).   Right of Access    12.7   
Until the Performance Certificate has been issued, the Contractor shall have the
right of access to all parts of the

 

   52



--------------------------------------------------------------------------------

        Works and to records of the working and performance of the Works, except
as may be inconsistent with any reasonable security and safety restrictions by
the organisation responsible for operating the Works. Such right of access shall
be during the Employer’s normal working hours and at the Contractor’s risk and
cost and shall be exercised in a manner so as to minimise the impact on the
operation and maintenance of the works and shall be exercised having full regard
to the Employer’s operational requirements and in consultation with the
Employer’s Representative.  

Contractor to

Search

   12.8    The Contractor shall, if required by the Employer’s Representative,
search for the cause of any defect, under the direction of the Employer’s
Representative. Unless the defect is one for which the Contractor is liable, the
Cost of such search, plus reasonable profit, shall be added to the Contract
Price.   Performance Certificate    12.9    The Contract shall not be considered
to be completed until the Performance Certificate has been signed by the
Employer’s Representative and delivered to the Contractor, stating the date on
which the Contractor completed his obligations to the Employer’s
Representative’s satisfaction.         The Performance Certificate shall be
given by the Employer’s Representative by the date 28 days after the expiry of
the Latent Defect/Damage Contract Period, or as soon after such date as the
Contractor has remedied any defects.         Only the Performance Certificate
shall be deemed to constitute approval of the Works.   Unfulfilled Obligations
   12.10    After the Performance Certificate has been issued, the Contractor
and Employer shall remain liable for the fulfilment of any obligation which
remains unperformed at that time. For the purposes of determining the nature and
extent of any such obligation, the Contract shall be deemed to remain in force.
13   Contract Price and Payment   The Contract Price    13.1            (a)   
The whole project shall be divided into 10 phases (detail shall refer to Annex
2.7 milestone payment). The payment of each phase shall follow the Employer’s
issuance of a Phase work instruction for such phase. The initiation of each
phase of Works and / or the request for the initial payment for a phase shall be
confirmed by the Employer or his Representative in writing on or before the
start dateline of each phase. The Employer shall arrange for the initial payment
for a phase in compliance with the payment arrangements in Annex 2.7
(Milestones) within 7 working days upon the approval of such request. The
Contractor shall initiate the related phase once the Employer issues the
Employer’s Phase work instruction authorizing the start of such phase.

 

   53



--------------------------------------------------------------------------------

        Progress Payment : The Contractor shall submit the progress report which
has been confirmed in writing by the Employer’s Representative, Project managers
of the Work, Procurement Manager and the Supervisor Company of the Work when the
Contractor apply for payment of each finished phase.         If the prices of
essential construction materials hike 15% above the price quoted in ’09 March
(as specified in Annex 2.3) during the Work, the Contractor may, before a new
Phase is initiated, request price negotiations with the Employer or his
Representative about the increased price as well as the expected price
adjustment of the next phase. During such price negotiations, the Contractor
shall provide evidence/ official documents to support its quotation. If such
application is verified to be true, the Employer may grant such adjustment on
the basis of the price listed in Annex 2.3. The Employer shall therefore revise
the Purchase Order and issue Phase work instruction with the new price when
initiating a new phase. However, the change of essential construction materials
price (no matter how much it is) shall not lead to any delay and/or suspension
and/or termination of the Works. Neither Work delay nor any further price
adjustment shall be permitted during a phase once the Employer’s Phase work
instruction for such phase has been issued. Details as follows:        

i.       Main construction material including steel/ aluminium/copper:

          

a)      If prices increase within 10% of amounts listed on Annex 2.3, Contractor
will absorb all additional costs;

          

b)      If prices increase above 10% of the amounts listed on Annex 2.3 but
below 15%, Contractor will absorb 10% and the Employer shall absorb the balance
above 10% up to 15%;

          

c)      If price increase by more than 15%, both parties agree to re-negotiate
the prices.

           The Contractor is not allowed to start work before receiving a Phase
work instruction for such phase.         (b)    the Contract Price shall not be
adjusted for changes in the cost of labour, or other matters;         (c)    the
Contractor shall pay all duties (including import duties) and taxes, and
surcharges in consequence of his obligations under the Contract, and the
Contract Price shall not be adjusted for such costs,         (d)    any
quantities which may be set out in a schedule in the Employer’s Requirements are
only estimated quantities and are not to be taken as the actual and correct
quantities of the

 

   54



--------------------------------------------------------------------------------

           Works to be executed by the Contractor in fulfilment of his
obligations under the Contract (the Works shall follow the shop drawing which
has been approved by Employer), and         (e)    any quantities, prices or
rates of payment per unit quantity which may be set out in a schedule in the
Employer’s Requirements or herein are only to be used for the purposes of
Variations.         (f)    If this clause has some conflicts with local code and
regulation, follow this contract clause on price.   Advance Payments    13.2   
The Employer will make an interest-free advance payment to the Contractor for
his mobilization and design. The total of such advance payment shall be set out
in the Payment Milestones in Annex 2.7 and shall be made upon issue of the
notice to commence referred to in Sub-Clause 8.1 or within seven (7) days after
the Contractor has delivered, to the Employer, the parent company guarantee in
accordance with Sub-Clause 1.14, the performance bond in accordance with
Sub-Clause 4.2 and an advance payment bond in amounts and currencies equal to
the advance payment, whichever is the later. Such advance payment bond shall be
progressively reduced in accordance with the Payment Milestones in Schedule 2.7
in terms of the amount paid to the Contractor under each subsequent Interim
Payment Certificates. Deductions shall commence in the Payment Certificate in
which the total of all certified interim payments (excluding the advance payment
and deductions and payment of retention) exceeds ten percent (10%) of the
Accepted Contract Amount less Provisional Sums, and deduction shall be made at
the amortisation rate of one quarter of the amount of each Payment Certificate
(excluding the advance payment and deductions and repayment of retention) until
such time as the advance payment has been repaid.  

Application for

Interim Payment

Certificates

   13.3    The Contractor shall submit a statement in three (3) copies to the
Employer’s Representative after the end of each month, in a form approved by the
Employer’s Representative, showing the amounts to which the Contractor considers
himself to be entitled, based on the Payment Milestones. The statement shall
include the following items, as applicable, which shall be expressed in the
various currencies in which the Contract Price is payable, in the sequence
listed:         (a)    any other additions or deductions which may have become
due in accordance with the Contract (including those under Clause 20), other
than under Sub-Clause 8.6; and         (b)    the deduction of the amounts
certified in all previous Interim Payment Certificates.  

Issue of Interim

Payment Certificates

   13.4    No amount will be certified or paid until the Employer has received,
and approved, the parent company guarantee(s) in accordance with Sub-Clause 1.14
and the performance bond in

 

   55



--------------------------------------------------------------------------------

        accordance with Sub-Clause 4.2. Thereafter, the Employer’s
Representative shall, within seven (7) days of receiving a statement and
supporting documents, deliver to the Employer with a copy to the Contractor an
Interim Payment Certificate showing the amount which the Employer’s
Representative considers to be due to the Contractor; if no payment is
considered to be due, the Employer’s Representative shall promptly notify the
Contractor accordingly.         An Interim Payment Certificate shall not be
withheld on account of:         (a)    defects: if any thing supplied or work
done by the Contractor is not in accordance with the Contract, the cost of
rectification or replacement shall be deducted by the Employer’s Representative
from any amount otherwise due. If the Employer’s Representative consider the
damage is serious, he can decide to refuse the payment to the Contractor until
the damage has fixed.         (b)    part (only) of the payment applied for
being disputed: in such case, a payment certificate shall be issued for the
undisputed amount.         The Employer’s Representative may in any payment
certificate make any correction or modification that should properly be made to
any previous certificate.   Payment    13.5    The Employer shall pay the amount
certified in each Interim Payment Certificate within thirty (30) days from the
date on which the Employer’s Representative received the Contractor’s statement
and supporting documents and the Employer shall pay the amount certified in the
Final Payment Certificate within thirty (30) days from the date of issue of the
Certificate.         The Contractor is required to set up a dedicated project
account in Suzhou just for the Employer’s Contract. All funds paid by the
Employer to the Contractor must be deposited into this account and funds can be
withdrawn from this account only for the Works covered by this Contract. The
Employer has a right to audit this account at any time. In the event if found
the payment by the Employer is not used on the said contract, the Employer has
right to:      1.    Stop further payment, till the unspecified use of fund is
return back to the specific account; and      2.    Owner has right to claim
penalty as accordingly to liquidated damage clause 8.6   Delayed Payment    13.6
   If payment of any sum payable under Sub-Clause 13.5 is delayed, the
Contractor shall be entitled to receive financing charges compounded monthly on
the amount unpaid during the period of delay. These financing charges shall be
calculated at the annual rate of one percent (1%) above the demand deposit

 

   56



--------------------------------------------------------------------------------

        rates quoted by the Bank of China on the date when the payment under
Sub-Clause 13.5 becomes due. The Contractor shall be entitled to such pay
without formal notice and without prejudice to any other right or remedy.  

Quality Insurance

Payment

   13.7    After whole Works are completed, the Employer will keep 5% payment as
the quality insurance deposit which may be paid to the Contractor after
deduction of the fixing fees by the Employer or outside constituent without
interest.  

Statement at

Completion

   13.8    Not later than 84 days after the issue of the Taking-Over Certificate
for the whole of the Works, the Contractor shall submit, to the Employer’s
Representative, three (3) copies of a statement at completion with supporting
documents showing in detail, in the form approved by the Employer's
Representative under Sub Clause 13.1:         (a)    the final value of all work
done in accordance with the Contract up to the date stated in such Taking-Over
Certificate,         (b)    any further sums which the Contractor considers to
be due, and         (c)    an estimate of amounts which the Contractor considers
will become due to him under the Contract.         The estimated amounts shall
be shown separately in such statement at completion. The Employer’s
Representative shall certify payment under Sub-Clause 13.4.  

Application for

Final Payment

Certificate

   13.9    Not later than 56 days after the issue of the Performance
Certificate, the Contractor shall submit to the Employer’s Representative three
(3) copies of a draft final statement with supporting documents showing in
detail, in a form approved by the Employer’s Representative:         (a)    the
value of all work done in accordance with the Contract, and         (b)    any
further sums which the Contractor considers to be due to him under the Contract
or otherwise.         If the Employer’s Representative disagrees with or cannot
verify any part of the draft final statement, the Contractor shall submit such
further information as the Employer’s Representative may reasonably require and
shall make such changes in the draft as may be agreed between them. The
Contractor shall then prepare and submit to the Employer’s Representative the
final statement as agreed (for the purposes of these Conditions referred to as
the “Final Statement”).         If, following discussions between the Employer’s
Representative and the Contractor and any changes to the draft

 

   57



--------------------------------------------------------------------------------

         final statement which may be agreed between them, it becomes evident
that a dispute exists, the Employer’s Representative shall deliver to the
Employer (with a copy to the Contractor) an Interim Payment Certificate for
those parts of the draft final statement which are not in dispute. The dispute
may then be resolved under Clause 20, in which case the Contractor shall then
prepare and submit to the Employer (with a copy to the Employer’s
Representative) a Final Statement in accordance with the outcome of the dispute.
   Discharge    13.10    When submitting the Final Statement, the Contractor
shall submit a written discharge which confirms that the total of the Final
Statement represents full and final settlement of all monies due to the
Contractor under the Contract. Such discharge may state that it shall become
effective only after payment due under the Final Payment Certificate has been
made and the performance security referred to in Sub-Clause 4.2 has been
returned to the Contractor.   

Issue of Final

Payment Certificate

   13.11    The Employer’s Representative shall issue to the Employer, with a
copy to the Contractor, the Final Payment Certificate within 28 days after
receiving the Final Statement and written discharge in accordance with
Sub-Clauses 13.9 and 13.10, stating:          (a)    the amount which is finally
due, and          (b)   

after giving credit to the Employer for all amounts previously paid by the
Employer and for all sums to which the Employer is entitled, other than under
Sub-Clause 8.6,

the balance, if any, due from the Employer to the Contractor or from the
Contractor to the Employer as the case may be.

         If the Contractor has not applied for a Final Payment Certificate in
accordance with Sub-Clauses 13.9 and 13.10, the Employer’s Representative shall
request the Contractor to do so. If the Contractor fails to make such an
application within a period of 28 days, the Employer’s Representative shall
issue the Final Payment Certificate for such amount as he considers to be due.
  

Cessation of

Employer’s Liability

   13.12    The Employer shall not be liable to the Contractor for any matter or
thing arising out of (or in connection with) the Contract or execution of the
Works, unless the Contractor shall have included a claim for it in his Final
Statement and (except for matters or things arising after the issue of the
Taking-Over Certificate for the whole of the Works) in the statement at
completion described in Sub-Clause 13.8. 14    Variations             Right to
Vary    14.1    Variations may be initiated by the Employer’s Representative at
any time during the Contract Period, either by instruction or by a request for
the Contractor to submit a proposal. If the

 

   58



--------------------------------------------------------------------------------

         Employer’s Representative requests the Contractor to submit a proposal
and subsequently elects not to proceed with the change, the Contractor shall be
reimbursed for the Cost incurred, including decision services.          The
Contractor shall not make any alteration and/or modification of the Works,
unless and until the Employer’s Representative instructs or approves a Variation
in writing. If the Construction Documents or Works are not in accordance with
the Contract, the rectification shall not constitute a Variation.   
Value Engineering    14.2    The Contractor may, at any time, submit to the
Employer’s Representative a written proposal which in the Contractor’s opinion
will reduce the cost of constructing, maintaining or operating the Works, or
improve the efficiency or value to the Employer of the completed Works, or
otherwise be of benefit to the Employer. Any such proposal shall be prepared at
the cost of the Contractor and shall include the items listed in Sub-Clause
14.3.    Variation Procedure    14.3    If the Employer’s Representative
requests a proposal, prior to instructing a Variation, the Contractor shall
submit as soon as practicable:          (a)    a description of the proposed
and/or work to be performed and a programme for its execution,          (b)   
the Contractor’s proposal for any necessary modifications to the programme
according to Sub-Clause 4.14, and          (c)    the Contractor’s proposal for
adjustment to the Contract Price, Time for Completion and/or modifications to
the Contract. The Employer’s Representative shall, as soon as practicable after
receipt of such proposals, respond with approval, rejection or comments. The
official revised order will serve as instruction to proceed, but the Contractor
is allowed to start the phase work when the Employer released the Phase work
instruction to the Contractor.          If the Employer’s Representative
instructs or approves a Variation, he shall proceed in accordance with
Sub-Clause 3.5 to agree or determine adjustments to the Contract Price/ Purchase
Order and/or Time for Completion. Adjustment of the Contract Price shall be fair
and reasonable and consistent with all unit rates stated in the Employer’s
Requirements, include reasonable preliminaries, overheads and profit, and shall
take account of the Contractor’s submissions under Sub-Clause 14.2 if
applicable. The Contractor shall supply sufficient details of his costs for such
Variation, based on fair and reasonable market prices, to enable the Employer to
determine such adjustments. When contract price need to revise, the Contractor
and the Employer should negotiate the variety according to the construction
material price in March 2009 and material price of the day(see attached
file 2.3)

 

   59



--------------------------------------------------------------------------------

         The negotiation of the materials price change should not serve as a
reason of delay to the project schedule. 15    Default of Contractor    Notice
to Correct    15.1    If the Contractor fails to carry out any of his
obligations, or if the Contractor is not executing the Works in accordance with
the Contract, the Employer’s Representative may give notice to the Contractor
requiring him to make good such failure and remedy the same within a specified
reasonable time.    Termination    15.2    If the Contractor:          (a)   
fails to comply with a notice under Sub-Clause 15.1,          (b)    abandons or
repudiates the Contract,          (c)    without reasonable excuse fails:      
      (i)    to commence the Works in accordance with Sub-Clause 8.1,         
   (ii)    to proceed with the Works in accordance with Clause 8, or            
(iii)    to demonstrate that sufficient capability is employed in the of the
Works to achieve completion within the Time for Completion,          (d)   
becomes bankrupt or insolvent, goes into liquidation, has a receiving or
administration order made against him, compounds with his creditors, or carries
on business under a receiver, trustee or manager for the benefit of his
creditors, or if any act is done or event occurs which (under any applicable
law) has a similar effect to any of these acts or events,          (e)    fails
to comply with a notice issued under Sub-Clause 7.5 within 28 days after having
received it, or          (f)    assigns the Contract or subcontracts the Works
without the required consent.          then the Employer may, after having given
14 days’ notice to the Contractor, terminate the Contractor’s employment under
the Contract and expel him from the Site. The Contractor shall then deliver all
Construction Documents, and other documents made by or for him, to the
Employer’s Representative. The Contractor shall not be released from any of his
obligations or liabilities under the Contract and shall be liable to the
Employer for all loss suffered and costs incurred by the Employer as a result of
such termination, including any close associated with substitute performance.
The rights and

 

   60



--------------------------------------------------------------------------------

         authorities conferred on the Employer and the Employer’s Representative
by the Contract shall not be affected.          The Employer may upon such
termination complete the Works himself and/or by any other contractor. The
Employer or such other contractor may use for such completion so much of the
Construction Documents, other documents made by or on behalf of the Contractor,
Contractor’s Equipment, Temporary Works, Plant and Materials as he or they may
think proper. Upon completion of the Works, or at such earlier date as the
Employer’s Representative thinks appropriate, the Employer’s Representative
shall give notice that the Contractor’s Equipment and Temporary Works will be
released to the Contractor at or near the Site. The Contractor shall remove or
arrange removal of the same from such place without delay and at his cost.   

Valuation at

Date of Termination

   15.3    The Employer’s Representative shall, as soon as possible after
termination under Sub-Clause 15.2, determine and advise the Contractor of the
value of the Construction Documents, Plant, Materials, Contractor’s Equipment
and Works and all sums then due to the Contractor as at the date of termination.
   Payment after Termination    15.4    After termination under Sub-Clause 15.2,
the Employer shall not be liable to make any further payments to the Contractor
until the costs of design, execution, completion and remedying of any defects,
damages for delay in completion (if any), and all other costs incurred by the
Employer, have been established.          The Employer shall be entitled to
recover from the Contractor the extra costs, if any, of completing the Works
after allowing for any sum due to the Contractor under Sub-Clause 15.3. If there
are no such extra costs, the Employer shall pay any balance to the Contractor.
   Improper and Illegal Payments    15.5    If the Contractor, or any of his
Subcontractors, agents or servants pays or offers to pay or authorises the
payment of any money or anything of value (including any gift, gratuity or
commission), directly or indirectly, to any person (whether a government
official or private individual, including without limitation any employee of
Employer) for the purpose of illegally or improperly inducing such person or
official or any political party or official thereof. In addition to the rights
described above, in such event Employer shall also be entitled to damages equal
to 10 times of the offered amount plus any costs, losses or penalties suffered
by Employer in connection therewith          (a)    to do or forbearing to do
any action in relation to the Contract or any other contract with the Employer,
or          (b)    to show or forbearing to show favour or disfavour to any
person in relation to the Contract or to any other contract with the Employer,

 

   61



--------------------------------------------------------------------------------

         then the Employer may, after having given 14 days’ notice to the
Contractor, terminate the Contractor’s employment under the Contract and expel
him from the Site, and the provisions of this Clause shall apply as if such
termination and expulsion had been made under Sub-Clause 15.2. 16    Default of
Employer    Contractor’s Entitlement to Suspend Work    16.1    If the Employer
fails to pay the Contractor the amount due under any certificate of the
Employer’s Representative, and fails to explain why the Contractor is not
entitled to such amount, within 21 days after the expiry of the time stated in
Sub-Clause 13.8 within which payment is to be made, except for any deduction
that the Employer is entitled to make under the Contract, the Contractor may
suspend work or reduce the rate of work after giving not less than 7 days’ prior
notice to the Employer (with a copy to the Employer’s Representative). Such
action shall not prejudice the Contractor’s entitlements to payment under
Sub-Clause 13.8 and to terminate under Sub-Clause 16.2.          If the
Contractor suspends work or reduces the rate of work, and the Employer
subsequently pays the amount due (including payment in accordance with
Sub-Clause 13.8), the Contractor’s entitlement under Sub-Clause 16.2 shall lapse
in respect of such delayed payment, unless notice of termination has already
been given, and the Contractor shall resume normal working as soon as is
reasonably possible.          If the Contractor suffers delay and/or incurs Cost
as a result of suspending work or reducing the rate of work in accordance with
this Sub-Clause, the Contractor shall give notice to the Employer’s
Representative. After receipt of such notice, the Employer’s Representative
shall proceed in accordance with Sub-Clause 3.5 to agree or determine:         
(a)    any extension of time to which the Contractor is entitled under
Sub-Clause 8.3, and          (b)    the amount of such Cost plus reasonable
profit, which shall be added to the Contract Price,          and shall notify
the Contractor accordingly.    Termination    16.2    If the Employer:         
(a)    fails to pay the Contractor the amount due under any certificate of the
Employer’s Representative within 42 days after the expiry of the time stated in
Sub-Clause 13.7 within which payment is to be made (except for any deduction
that the Employer is entitled to make under the Contract),

 

   62



--------------------------------------------------------------------------------

         (b)    becomes bankrupt or insolvent, goes into liquidation, has a
receiving or administration order made against him, compounds with his
creditors, or carries on business under a receiver, trustee or manager for the
benefit of his creditors,          (c)    consistently fails to meet the
Employer’s obligations under the Contract, or          (d)    if a prolonged
suspension affects the whole of the Works as described in Sub-Clause 8.10,      
   then the Contractor may terminate his employment under the Contract by giving
notice to the Employer, with a copy to the Employer’s Representative. Such
notice shall take effect 14 days after the giving of the notice during which
period Employer shall have the opportunity to cure such defect under (a) – (d)
above and provided progress is being made to cure such defect at the end of such
period, Contractor may not terminate.   

Cessation of Work and Removal of Contractor’s

Equipment

   16.3    After termination under Sub-Clause 2.4 or Sub-Clause 16.2, the
Contractor shall:          (a)    cease all further work, ‘except for such work
as may be necessary and instructed by the Employer’s Representative for the
purpose of making safe or protecting those parts of the Works already executed,
and any work required to leave the Site in a clean and safe condition,         
(b)    hand over all Construction Documents, Plant and Materials for which the
Contractor has received payment,          (c)    hand over those other parts of
the Works executed by the Contractor up to the date of termination, and         
(d)    remove all Contractor’s Equipment which is on the Site and repatriate all
his staff and labour from the Site.          Any such termination shall be
without prejudice to any other right of the Contractor under the Contract.   
Payment on Termination    16.4    After termination under Sub-Clause 16.2, the
Employer shall return the performance bond, also the advance payment bank
guarantee and shall pay the Contractor an amount calculated and certified in
accordance with Sub-Clause 19.6 plus the amount of any loss or damage, but not
including loss of profit, which the Contractor may have suffered in consequence
of termination, less the amount outstanding from the advance payment.         
IN NO EVENT WILL EMPLOYER BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL, OR PUNITIVE DAMAGES.

 

   63



--------------------------------------------------------------------------------

17    Risk and Responsibility    Indemnity    17.1    The Contractor shall
indemnify and hold harmless the Employer, the Employer’s Representative, their
contractors, agents and employees from and against all claims, damages, losses
and expenses arising out of or resulting from the Works, including professional
services provided by the Contractor.          These indemnification obligations
shall be limited to claims, damages, losses and expenses which are attributable
to bodily injury, sickness, disease or death, or to injury to or destruction of
physical property (other than the Works), including consequential loss of use.
   Contractor’s Care of the Works    17.2    The Contractor shall take full
responsibility for the care of the Works from the Commencement Date until the
date of issue of the Taking-Over Certificate for the whole of the Works when
responsibility shall pass to the Employer. If the Employer’s Representative
issues a Taking-Over Certificate for any Section or part of the Works, the
Contractor shall cease to be responsible for the care of that Section or part
from the date of issue of such Taking-Over Certificate, when responsibility
shall pass to the Employer.          The Contractor shall take responsibility
for the care of any outstanding work which is required to be completed prior to
the expiry of the Contract Period, until the Employer’s Representative confirms
in writing that such outstanding work has been completed.          If any loss
or damage happens to the Works, arising from any cause other than the Employer’s
risks listed in Sub-Clause 17.3, during the period for which the Contractor is
responsible, the Contractor shall rectify such loss or damage, at his cost, so
that the Works conform to the Contract. The Contractor shall also be liable for
any loss or damage to the Works caused by any operations carried out by the
Contractor after the date of issue of the Taking-Over Certificate.    Employer’s
Risks    17.3    The Employer’s risks are:          (a)    war, hostilities
(whether war be declared or not), invasion, act of foreign enemies,          (b)
   rebellion, revolution, insurrection, or military or usurped power, or civil
war,          (c)    ionising radiations, or contamination by radio-activity
from any nuclear fuel, or from any nuclear waste from the combustion of nuclear
fuel, radio-active toxic explosive, or other hazardous properties of any
explosive nuclear assembly or nuclear component of such assembly,

 

   64



--------------------------------------------------------------------------------

         (d)    pressure waves caused by aircraft or other aerial devices
travelling sonic or supersonic speeds,          (e)    riot, commotion or
disorder, unless caused by the employees of the Contractor or of his
Subcontractors and arising from the conduct of the Works, and          (f)   
loss or damage due to the use or occupation by the Employer of any Section or
part of the Works, except as may be provided for in the Contract.   

Consequences of

Employer’s Risks

   17.4    The Contractor shall give notice, to the Employer’s Representative,
of Employer’s risk upon it being foreseen by, or becoming known to, the
Contractor. If an Employer’s risk results in loss or damage, the Contractor
shall rectify such loss or damage to the extent required by the Employer’s
Representative. If the Contractor suffers delay and/or incurs Cost as a result
of an Employer’s risk, the Contractor shall give further notice to the
Employer’s Representative. After receipt of such further notice the Employer’s
Representative shall proceed in accordance to Sub-Clause 3.5 to agree or
determine:          (a)    any extension of time to which the Contractor is
entitled under Sub-Clause 8.3, and          (b)    the amount of such Cost,
which shall be added to the Contract Price,          and shall notify the
Contractor accordingly.    Contractor’s Risks    17.5    The Contractor’s risks
are all risks other than the Employer’s risks listed in Sub Clause 17.3.   
Limitation of Liability    17.6    The total liability of the Contractor to the
Employer under the Contract shall not exceed the Contract Price. Except that
this Sub-Clause shall not limit the liability of the Contractor:          (a)   
under any provisions of the Contract which expressly impose a greater liability,
         (b)    in cases of fraud, wilful misconduct or illegal or unlawful
acts, or          (c)    in cases of acts or omissions of the Contractor which
are contrary to the most elementary rules of diligence which a conscientious
contractor would have followed in similar circumstances. 18    Insurance      
         Insurance for Design    18.1    The Contractor shall effect
professional indemnity insurance, which shall insure the Contractor’s liability
by reason of professional negligence in the of the Works. Such insurance shall
be for a limit of not less than the Contract Price.

 

   65



--------------------------------------------------------------------------------

         The Contractor shall use his best endeavours to maintain such
professional indemnity insurance in full force and effect throughout the periods
of his liability, under the Contract and under the law of the Country. The
Contractor undertakes to give the Employer reasonable notice in the event of
difficulty (if any) in extending, renewing or reinstating such insurance.   
Insurance for Works and Contractor’s Equipment    18.2    The Contractor shall
insure the Construction Documents, Plant, Materials and Works in the name of the
Employer, who shall be entitled to receive payments from the insurers, against
all loss or damage. This insurance shall cover loss or damage from any cause
other than the Employer’s risks listed in Sub-Clause 17.3 sub-paragraphs (a),
(b), (c) and (d) . Such insurance shall be for a limit of not less than the full
replacement cost (including profit) and shall also cover the costs of demolition
and removal of debris. Such insurance shall be in such a manner that the
Employer and the Contractor are covered from the date by which the evidence is
to be submitted under Sub-Clause 18.5(a), until the date of issue of the
Taking-Over Certificate for the whole of the Works. The Contractor shall extend
such insurance to provide cover until the date of issue of the Performance
Certificate, for loss or damage for which the Contractor is liable arising from
a cause occurring prior to the issue of the Taking-Over Certificate for the
whole of the Works, and for loss or damage occasioned by the Contractor or
Subcontractors in the course of any other operations (including those under
Clauses 11 and 12).          The Contractor shall insure the Contractor’s
Equipment in the name of the Employer, who shall be entitled to receive payments
from the insurers, against all loss or damage. This insurance shall cover loss
or damage from any cause other than the Employer’s risks listed in Sub-Clause
17.3 sub-paragraphs (a), (b), (c) and (d) Such insurance shall be for a limit of
not less than the full replacement value (including delivery to Site).         
The Contractor shall insure the Employer’s Supplies where these were known at
the time of the Tender in the name of the Employer, who shall be entitled to
receive payments from the insurers, against all loss or damage from the time of
arrival of the Employer’s Supplies at the port of import in the People’s
Republic of China. This insurance shall cover loss or damage from any cause
other than the Employer’s risks listed in Sub-Clause 17.3 sub-paragraphs (a),
(b), (c) and (d). Such insurance shall be for a limit of not less than the full
replacement value (including delivery to Site). Employer’s Supplies ordered
after the date of the tender shall also be subject to the requirements of this
clause, and shall be added to the insurance cover, with any additional premium
required being paid by the Employer.

 

   66



--------------------------------------------------------------------------------

         Such insurance shall be in such a manner that each item of equipment is
insured while it is being transported to the Site and throughout the period it
is on or near the Site.    Insurance against Injury to Persons and Damage to
Property    18.3    The Contractor shall insure against liability to third
parties, in the joint names of the Employer, the Contractor and Subcontractors,
for any loss, damage, death or bodily injury which may occur to any physical
property (except things insured under Sub-Clause 18.2) or to any person (except
persons insured under Sub-Clause 18.4), which may arise out of the performance
of the Contract and occurring before the issue of the Performance Certificate.
   Insurance for Workers    18.4    The Contractor shall effect and maintain
insurance against losses and claims arising from the death or injury to any
person employed by the Contractor or any Subcontractor, in such a manner that
the Employer and the Employer’s Representative are indemnified under the policy
of insurance. For a Subcontractor’s employees, such insurance may be effected by
the Subcontractor, but the Contractor shall be responsible for compliance with
this Clause.    General Requirements for Insurances    18.5    Each insurance
policy shall be consistent with the general terms agreed in writing between the
Employer and the Contractor prior to the Effective Date. The Contractor shall be
liable at its own cost for paying any deductibles on each insurance policy.   
      The Contractor shall, fourteen (14) days from the Commencement Date,
submit to the Employer evidence, that the insurances described in this Clause
have been effected, through underwriter’s certification in respect thereof.   
      When each premium has been paid, the Contractor shall submit copy receipts
to the Employer. The Contractor shall also, when providing such evidence,
policies and receipts to the Employer, notify the Employer’s Representative of
so doing.          The Contractor shall effect all insurances for which he is
responsible with insurers and in terms approved by the Employer. Each policy
insuring against loss or damage shall provide for payments to be made in the
currencies required to rectify such loss or damage. Payments received from
insurers shall be used for the rectification of such loss or damage.         
The Contractor (and, if appropriate, the Employer) shall comply with the
conditions stipulated in each of the insurance policies. The Contractor shall
make no material alteration to the terms of any insurance without the prior
approval of the Employer. If an

 

   67



--------------------------------------------------------------------------------

         insurer makes (or purports to make) any such alteration, the Contractor
shall notify the Employer immediately.          If the Contractor fails to
effect and keep in force any of the insurances required under the Contract, or
fails to provide satisfactory evidence, policies and receipts in accordance with
this Sub-Clause, the Employer may, without prejudice to any other right or
remedy, effect insurance for the coverage relevant to such default, and pay the
premiums due. Such payments shall be recoverable from the Contractor by the
Employer, and may be deducted by the Employer from any monies due, or to become
due, to the Contractor.          Nothing in this Clause limits the obligations,
liabilities or responsibilities of the Contractor or the Employer, under the
other terms of the Contract or otherwise. Any amounts not insured or not
recovered from the insurers shall be borne by the Contractor and/or the Employer
accordingly. 19    Force Majeure       Definition of Force Majeure    19.1    In
this Clause, “force majeure” means any one of the events specified below which
is beyond the control of the Employer and the Contractor (as the case may be),
which makes it impossible or illegal for a party to perform:          (a)   
war, hostilities (whether war be declared or not), invasion, act of foreign
enemies, mobilization, requisition, or embargo;          (b)    rebellion,
revolution, insurrection, or military or usurped power, or civil war;         
(c)    contamination by radio-activity from any nuclear fuel, or from any
nuclear waste from the combustion of nuclear fuel, radio-active toxic explosive,
or other hazardous properties of any explosive nuclear assembly or nuclear
component of such assembly;          (d)    riot, commotion or disorder unless
caused by the employees of the Contractor or of his Subcontractors.          (e)
  

Contagion such as SARS, causing a national emergency which impacts the
Contractor’s ability to perfor

m his obligations in the Contract in a timely manner.

         (f)    Suspension caused by the weather: The site construction or
normal operation is impossible due to continuous raining or strong wind.      
   (g)    Over 8 accumulate hours of power/water off within 1 week that may make
impossible for normal progress of works.    Effect of Force Majeure Event   
19.2    Neither the Employer nor the Contractor shall be considered in default
or in contractual breach to the extent that performance of obligations is
prevented by a force majeure event which

 

   68



--------------------------------------------------------------------------------

         arises after the Effective Date.    Contractor’s Responsibility    19.3
   Upon occurrence of an event considered by the Contractor to constitute force
majeure and which may affect performance of his obligations, he shall promptly
notify the Employer’s Representative, and shall endeavour to continue to perform
his obligations as far as reasonably practicable. The Contractor shall also
notify the Employer’s Representative of any proposals, including any reasonable
alternative means for performance, but shall not effect such proposals without
the consent of the Employer’s Representative.    Employer’s Responsibility   
19.4    Upon occurrence of an event considered by the Employer to constitute
force majeure and which may affect performance of his obligations, he shall
promptly notify the Contractor and the Employer’s Representative, and shall
endeavour to continue to perform his obligations as far as reasonably
practicable. The Employer shall also notify the Employer’s Representative and
the Contractor of any proposals, with the objectives of completing the Works and
mitigating any increased costs to the Employer and the Contractor.    Payment to
Contractor    19.5    If, in consequence of force majeure, the Works shall
suffer loss or damage, the Contractor shall be entitled to have included, in an
Interim Payment Certificate, the Cost of work executed in accordance with the
Contract, prior to the event of force majeure. If the Contractor incurs
additional Cost in complying with Sub-Clause 19.3, such Cost shall be determined
by the Employer’s Representative in accordance with the provisions of Sub-Clause
3.5 and shall be added to the Contract Price.    Optional Termination, Payment
and Release    19.6    Irrespective of any extension of time, if a force majeure
event occurs and its effect continues for a period of 182 days, either the
Employer or the Contractor may give to the other a notice of termination, which
shall take effect 28 days after the giving of the notice. If, at the end of the
28-day period, the effect of the force majeure continues, the Contract shall
terminate. If the Contract is terminated under this Sub-Clause, Sub-Clause 2.4
or Sub-Clause 16.2, the Employer’s Representative shall determine the value of
the work done and:          (a)    the amounts payable for any work carried out
for which a price is stated in the Contract including preliminaries, overheads
and profit in respect of such work;          (b)    the Cost of Plant and
Materials ordered for the Works which have been delivered to the Contractor, or
of which the Contractor is liable to accept delivery; such Plant and Materials
shall become the property of (and be at the risk of) the Employer when paid for
by the Employer, and the Contractor shall place the same at the Employer’s
disposal;

 

   69



--------------------------------------------------------------------------------

         (c)    any other Cost or liability which in the circumstances was
reasonably incurred by the Contractor in the expectation of completing the
Works;          (d)    the reasonable Cost of removal of Temporary Works and
Contractor’s Equipment from the Site and the return of such items to the
Contractor’s works in his country (or to any other destination at no greater
cost); and          (e)    the reasonable Cost of repatriation of the
Contractor’s staff and labour employed wholly in connection with the Works at
the date of such termination;          and issue an Interim Payment Certificate
in accordance with Clause 13.    Release from Performance under the Law    19.7
   If under the law of the Contract the Employer and the Contractor are released
from further performance, the sum payable by the Employer to the Contractor
shall be the same as would have been payable under Sub-Clause 19.6 if the
Contract had been terminated under that Sub-Clause. 20    Claims, Disputes and
Arbitration       Procedure for Claims    20.1    If the Contractor intends to
claim any additional payment under any Clause of these Conditions or otherwise,
the Contractor shall give notice to the Employer’s Representative as soon as
possible and in any event within 28 days of the start of the event giving rise
to the claim.          The Contractor shall keep such contemporary records as
may be necessary to substantiate any claim, either on the Site or at another
location acceptable to the Employer’s Representative. Without admitting the
Employer’s liability, the Employer’s Representative shall, on receipt of such
notice, inspect such records and may instruct the Contractor to keep further
contemporary records. The Contractor shall permit the Employer’s Representative
to inspect all such records, and shall (if instructed) submit copies to the
Employer’s Representative.          Within 28 days of such notice, or such other
time as may be agreed by the Employer’s Representative, the Contractor shall
send to the Employer’s Representative an account, giving detailed particulars of
the amount and basis of the claim. Where the event giving rise to the claim has
a continuing effect, such account shall be considered as interim. The Contractor
shall then, at such intervals as the Employer’s Representative may reasonably
require, send further interim accounts giving the accumulated amount of the
claim and any further particulars. Where interim accounts are sent to the
Employer’s Representative, the Contractor shall send a final account within 28
days of the end of the effects resulting from the event.          If the
Contractor fails to comply with this Sub-Clause, he shall not be entitled to
additional payment.

 

   70



--------------------------------------------------------------------------------

     Payment of Claims    20.2    The Contractor shall be entitled to have
included in any Interim Payment Certificate such amount for any claim as the
Employer’s Representative considers due. If the particulars supplied are
insufficient to substantiate the whole of the claim, the Contractor shall be
entitled to payment for such part of the claim as has been substantiated.     
Arbitration 20.3                  20.3.1    The Parties will use their best
efforts to resolve any dispute, controversy or claim arising out of or in
connection with this Contract through friendly consultations between the
Parties. But, if no settlement is reached within thirty (30) days from the date
one Party notifies the others in writing of its intention to submit the dispute,
controversy or claim to arbitration in accordance with this clause, then any
dispute, controversy or claim arising out of or relating to this Contract, or
the breach termination or invalidity thereof, shall be settled by arbitration by
the China International Economic and Trade Arbitration Commission (CIETAC) in
accordance with the procedural rules of CIETAC.         20.3.2    The place of
arbitration will be in Beijing. The arbitration proceedings will be conducted in
English and Chinese. The arbitration panel will consist of 3 members, none of
whom shall be a citizen or a resident of the PRC or the United States of
America. Members of the arbitration panel shall be selected in accordance with
the procedural rules of CIETAC.         20.3.3    The arbitration award shall be
final and binding on the Parties, and the Parties agree to be bound by and to
act accordingly. The costs of arbitration and the costs of enforcing the
arbitration award (including witness expenses and reasonable attorneys’ fees)
shall be borne by the losing Party, unless otherwise determined by the
arbitration award. Each Party shall waive any defense based on the fact or
allegation that it is an agency or instrumentality of a sovereign state.        
20.3.4    When any dispute occurs and when any dispute is under arbitration,
except for the matters under dispute, the Parties shall continue to exercise
their remaining respective rights, and fulfill their remaining obligations under
this Contract.

 

   71



--------------------------------------------------------------------------------

APPENDIX 2.1

PARENT COMPANY GUARANTEE

This Deed of Guarantee is made the xx day of                  2009.

Between :

China Electronics Engineering Design Institute, a corporation duly organized and
existing under the laws of the People’s Republic of China with its head office
situated at 27 Wanshou Road, Beijing, 100804 China (Guarantor); and

Multi-Fineline Electronix (Suzhou) CO., LTD., a corporation duly organized and
existing under the laws of the People’s Republic of China with its registered
office at Suning Industrial estate Block A&B, South Dongwu road, Suzhou 215128,
China (Employer).

WHEREAS, Beijing Shida Xiyuan Construction and Technology Company, a corporation
duly organized and existing under the laws of the People’s Republic of China
(Contractor), with its registered office situated at 27 Wanshou Road, Beijing,
China, is a subsidiary of the Guarantor;

WHEREAS, the Employer has entered into an Engineering, Procurement and
Construction Agreement with Contractor dated as of 15th day August 2008
(together with the schedules, annexes, and exhibits thereto and as the same may
be amended from time to time, herein called the “Contract”; to which reference
is made for the meaning of capitalized terms used in this Deed of Guarantee with
definition), for the purpose of expanding the Employer’s plant in Suzhou; and

WHEREAS, Sub Clause 1.14 of the Conditions of Contract requires the Contractor
to obtain and deliver to the Employer, simultaneously with the execution of the
Contract Agreement, a parent company guarantee of Contractor’s performance under
the Contract; and

AND WHEREAS, the Guarantor owns the outstanding capital stock of Contractor, and
as ultimate parent company of Contractor, is willing to enter into this
Guarantee to satisfy the conditions of the Contract.

 

1. Representation and Warranties

The Guarantor represents and warrants to the Employer that as at the date
hereof:

the Guarantor is a corporation duly incorporated and validly existing and in
good standing under the laws of the People’s Republic of China has the corporate
power and authority to own its assets and to carry on its business as presently
conducted;

its execution and delivery of this Deed of Guarantee and the performance of all
transactions and obligations contemplated hereby is within its corporate
authority;

its execution, delivery and performance hereof has been duly authorised by all
necessary corporate proceedings; and

 

   72



--------------------------------------------------------------------------------

this Deed of Guarantee constitutes a legal, valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms.

 

2. Guarantee

In consideration of the Employer agreeing to enter into the Contract subject to
the execution of this Deed of Guarantee:

 

  (a) the Guarantor unconditionally and irrevocably guarantees to the Employer
that:

 

  (i) upon the default by the Contractor of any obligation under the Contract to
make payment to the Employer of any amount which is due and payable by the
Contractor under the terms of the Contract, the Guarantor will pay to the
Employer each such amount not paid by the Contractor, such payment by the
Guarantor to be made within seven (7) days of written demand by the Employer to
the Guarantor certifying the Contractor’s default under the Contract as
aforesaid and without set-off, counterclaim or condition of any kind whatsoever,
together with such additional amounts, if any, as may be necessary to ensure
that, after such withholdings or deductions as the Guarantor may be required by
law to make on account of tax of any nature, will result in the Employer
receiving the same amount as would have been receivable by it had such amount
been duly made by the Contractor in accordance with the terms of the Contract;
and

 

  (ii) upon the default by the Contractor to carry out, observe and perform any
obligation in accordance with the terms of the Contract, the Guarantor will, if
so required by the Employer in writing, certifying the Contractor’s default
under the Contract, carry out, observe and perform those obligations in
accordance with the Contract; and

 

  (b) the Guarantor shall indemnify the Employer against all loss, damage,
liability, claims, demands, proceedings, costs and expenses arising from any
failure by the Contractor to carry out, observe and perform in accordance with
the Contract any of the Contractor’s obligations contained in or arising from
the Contract (the “Contractor’s Obligations”).

 

2.2 The Guarantor confirms that it is aware of and accepts all the terms and
conditions of the Contract and waives:

 

  (i) notice of the occurrence of a default under the Contract;

 

  (ii) notice of any indulgences, extensions or consents granted to the
Contractor or any other surety;

 

  (iii) any requirement of diligence or promptness on the part of the Employer
in the enforcement of its rights or remedies against the Contractor or any other
person or against any security; and

 

  (iv) any and all notices of every kind and description which may be required
to be given by any statute or rule of law (but only to the extent that such
notices are permitted to be waived by such statute or rule of law).

 

2.3 The obligations of the Guarantor shall not be impaired, lessened or affected
and shall continue to subsist notwithstanding :

 

   73



--------------------------------------------------------------------------------

  (a) any amendments, addition or supplement to, or modification of, the
Contract;

 

  (b) any action taken or not taken under the Contract in the exercise of any
right or power therein conferred;

 

  (c) the taking, variance or release of any other guarantee or security at any
time for all or any of the Contractor’s Obligations or by any failure or
omission on the part of the Employer to enforce any right conferred or required
thereby;

 

  (d) any waiver by the Employer under the Contract of any condition therein
provided for;

 

  (e) the merger or consolidation of the Contractor into or with any company or
corporation or the Contractor losing its separate corporate identity or by any
disability, incapacity or damage in status or constitution of the Contractor or
by any sale or transfer by the Contractor to any other person of all or any part
of its property or any liquidation or dissolution of the Contractor or the
insolvency of the Contractor or any receivership, administration, moratorium
composition or credits, claims or other analogous events affecting the
Contractor or its property;

 

  (f) any failure or omission on the part of the Employer under the Contract
against the Contractor or any corporate successor to it, or any action by the
Employer under the Contract granting indulgence or extension of time for payment
to the Contractor or any other surety;

 

  (g) waiving or acquiescing in any default or non-compliance by the Contractor
or any corporate successor to it;

 

  (h) any other dealing or any other circumstances whatsoever (with or without
notice to or knowledge of the Guarantor) which may or might in any manner or to
any extent affect or prevent recovery or performance of any of the Contractor’s
Obligations or otherwise vary the risk of the Guarantor under this Deed of
Guarantee or might otherwise constitute a legal or equitable discharge of a
surety or guarantor, it being the purpose and intent of the parties that this
Deed of Guarantee and the obligations of the Guarantor hereunder shall be
absolute and unconditional under any and all circumstances.

 

2.4. The Employer may, without affecting, limiting, modifying or discharging any
of the obligations of the Guarantor under this Deed of Guarantee release the
whole or any part of any of the Contractor’s Obligations and with or without
mediation or legal arbitration proceedings settle or compound disputes or
differences with the Contractor or make further agreements of modifications with
the Contractor or any liquidator, administrator, receiver or administrative
receiver or other person having authority in relation to, the Contractor.

 

2.5 Without prejudice to the Employer’s right against the Contractor as
principal debtor and Obligor, the Guarantor shall, as between the Employer on
the one hand and the Guarantor on the other, be deemed principal debtor and
obligor in respect of its obligations under this Deed of Guarantee and not
merely surety. Accordingly, the Guarantor shall not be discharged, nor shall its
liability be affected, by any act, thing, omission or means whatsoever whereby
its liability would not have been discharged, if it had been principal debtor or
obligor, including, but without prejudice to the generality of the foregoing, by
reason of any provision of the Contract being or

 

   74



--------------------------------------------------------------------------------

 

becoming void, unenforceable or otherwise invalid under any applicable law and
notwithstanding that such disability may have been known to the Employer.

 

3. Notices

Any notice, request, instruction, correspondence or other document to be given
by one party to another (collectively called “Notice”) shall be in writing and
delivered personally, mailed by first class post or sent by facsimile, as
follows:

 

(1)   To the Guarantor:    China Electronics Engineering Design Institute     
27 Wanshou Road,      Beijing, 100840 China      Attention:    Hupin  
To the Employer:    Multi-Fineline Electronix (Suzhou) CO.,LTD      Suning
Industrial Estate Block A&B, South Dongwu Road,      Suzhou 215128, China     
Attention:    Mr WC Chong      Email address:    wcchong@mflex.com.cn

Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by facsimile shall be effective upon actual receipt if
received during the recipient’s normal business hours, or at the beginning of
the recipient’s next business day after receipt if not received during normal
business hours. Any party may change its address to which Notice is to be given
to it or any of the details given above in relation to it by giving Notice as
provided above of such change of address.

 

4. Governing Law and Forum

 

4.1 The construction, validity and performance of this Deed of Guarantee shall
be governed by the laws of the People’s Republic of China. In the event of any
breach, differences or disputes of whatsoever nature arising out of or relating
to this Deed of Guarantee, the parties irrevocably agree that any suit, action,
or proceedings may be brought in the relevant People’s Courts of Suzhou and the
parties irrevocably submit to the non-exclusive jurisdiction of such Courts.

 

4.2 The parties irrevocably waive any objections which they may have nor or
hereafter to either the venue of any proceedings brought in the Courts of the
relevant People’s Courts of Shanghai , or that such proceedings have been
brought in a non-convenient forum. The parties irrevocably agree that any final
judgement (after appeal or expiration of time for appeal) entered by such Court
shall be conclusive and binding upon the parties and may be enforced in the
courts or any other jurisdiction to the fullest extent permitted by law.

 

4.3 The Guarantor shall pay all costs and expenses incurred by or on behalf of
the Employer (including without limitation legal fees and expenses on a full
indemnity basis) in enforcing the obligations of the Guarantor under this Deed
of Guarantee.

 

5. Assignment and Successors

 

5.1 The Employer may assign, charge or transfer any of the rights under this
Deed of Guarantee.

 

   75



--------------------------------------------------------------------------------

5.2 All of the terms of this Deed of Guarantee shall be binding upon and inure
to the benefit of and be enforceable by the successors and assigns of the
Employer.

 

6. Release and Discharge

 

6.1 The Guarantor may not terminate this Guarantee by notice to the Employer or
otherwise.

 

6.2 Subject to clauses 6.1 and 6.3, and provided the amounts guaranteed
hereunder have been irrevocably paid in full and the obligations guaranteed
hereunder performed in full, the Employer shall, at the request and cost of the
Guarantor, discharge or release the Guarantor by written instrument signed by
the Employer.

 

6.3 Any settlement or discharge between the Employer and the Guarantor shall be
conditional upon no security or payment to the Employer by or on behalf of the
Contractor or any other person being avoided or reduced by virtue of any
provision or enactment relating to bankruptcy, insolvency, administration or
liquidation for the time being in force and the Employer shall be entitled to
recover the value or amount of any such security or payment from the Guarantor
subsequently as if such settlement or discharge had not occurred.

 

7. Undertakings

 

7.1 The Guarantor shall not take or accept any security interest from the
Contractor or, in relation to the amounts guaranteed hereunder, from any third
party, without first obtaining the Employer’s written consent.

 

7.2 The Guarantor shall not, without first obtaining the Employer’s written
consent, seek to recover, whether directly or by set-off, lien, counterclaim or
otherwise, nor accept any money or other property, nor exercise any rights, in
respect of any sum or security which may be or become due to the Guarantor on
any account by the Contractor or, in relation to the amounts guaranteed
hereunder, from any third party, nor claim, prove for or accept any payment in
any composition by, or any winding up of, the Contractor or, in relation to the
amounts guaranteed hereunder, any third party.

 

7.3 The Guarantor shall not claim as a creditor of the Contractor or any
co-surety in connection with the Employer.

 

7.4 If notwithstanding Clauses 7.1, 7.2, 7.3 above, the Guarantor holds or
receives any such security, moneys or property, it shall hold such security,
moneys or property on trust for the Employer and it shall forthwith pay or
transfer the same to the Employer.

 

7.5 The Guarantor will remain the beneficial owner of the majority issued share
capital of the Contractor free of all security interests, encumbrances and
claims whatsoever and the Guarantor will not permit its control over the affairs
of the Contractor to be impaired.

 

   76



--------------------------------------------------------------------------------

APPENDIX 2.2

PERFORMANCE BOND

China Merchants Bank Beijing Branch

No.

Performance Bond

No.

To:

MULTI-FINELINE ELECTRONIX (SUZHOU) CO.,Ltd.

Whereas our client Beijing Shiyuan Xida Construction and Technology
Company(hereinafter called “the Contractor”) and you have entered into
No.                    New plant project (hereinafter called “the Project”)
Agreement (hereinafter called “the Agreement”) dated as of April    th    ,
2009. We ( hereinafter called “the Guarantor”), at the request of the Contractor
, hereby open our irrevocable letter of performance bond about the Agreement
above-mentioned in favour of you (hereinafter called “the Beneficiary”).
Therefore, China merchants bank Beijing branch ,hereby affirm that we undertake
to pay you the performance bond not exceeding RMB YUAN immediately upon receipt
of your claim documents and the written document that the contractor fail to
execute the agreement in the valid period of the performance bond .

The performance bond shall be applied to the laws of the People’s Republic of
China and shall be governed by the laws of the People’s Republic of China. In
the event of any difference or dispute arising out of the execution of
performance bond, it should be settled through consultation firstly. If the
difference or dispute can’t be settled through consultation , either party or
both parties may bring the suit in the competent People’s Courts.

The performance bond comes into force from opening, and is valid until
March    th,    2010 except the Beneficiary suspend or abandon his rights of the
performance bond of his own accord.

 

The Guarantor: Authorized signatory:

April    th    , 2009

Address : Block A Building No.156 Fuxingmen Road, Beijing City·China

Tel : 66426868

Postcode: 100031

 

   77